Exhibit 10.1

EXECUTION VERSION

$1,500,000,000

FIVE-YEAR

CREDIT AGREEMENT

dated as of

June 30, 2011

H.J. HEINZ COMPANY

and

H.J. HEINZ FINANCE COMPANY

Borrowers

and

JPMORGAN CHASE BANK, N.A.

Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

Joint Lead Arrangers and

Joint Bookrunners

BANK OF AMERICA, N.A.

Syndication Agent

BNP PARIBAS

HSBC BANK USA N.A.

INTESA SANPAOLO S.P.A.

PNC BANK, NATIONAL ASSOCIATION

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

UBS LOAN FINANCE LLC

Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page   Article 1    Definitions   

Section 1.01

  Definitions      5   

Section 1.02

  Accounting Terms and Determinations      15   

Section 1.03

  Types of Borrowings      16    Article 2    The Credits   

Section 2.01

  Commitments to Lend      16   

Section 2.02

  Notice of Committed Borrowing      16   

Section 2.03

  Competitive Bid Borrowings      17   

Section 2.04

  Notice to Banks; Funding of Loans      21   

Section 2.05

  Registry; Notes      22   

Section 2.06

  Maturity of Loans      22   

Section 2.07

  Interest Rates      23   

Section 2.08

  Facility Fee      25   

Section 2.09

  Optional Termination or Reduction of Commitments      25   

Section 2.10

  Method of Electing Interest Rates      25   

Section 2.11

  Optional Prepayments      27   

Section 2.12

  General Provisions as to Payments      28   

Section 2.13

  Funding Losses      29   

Section 2.14

  Computation of Interest and Fees      29   

Section 2.15

  Regulation D Compensation      29   

Section 2.16

  Determining Dollar Amounts of Alternative Currency Loans; Related Mandatory
Prepayments      30   

Section 2.17

  Additional Reserve Costs      31   

Section 2.18

  Change of Control      31    Article 3    Conditions   

Section 3.01

  Effectiveness      32   

Section 3.02

  Borrowings      33    Article 4    Representations And Warranties   

Section 4.01

  Corporate Existence and Power      33   

Section 4.02

  Corporate and Governmental Authorization; No Contravention      34   

 

i



--------------------------------------------------------------------------------

Section 4.03

  Binding Effect      34   

Section 4.04

  Financial Information      34   

Section 4.05

  Litigation      34   

Section 4.06

  Disclosure      35   

Section 4.07

  Investment Company Act      35    Article 5    Covenants   

Section 5.01

  Information      35   

Section 5.02

  Conduct of Business and Maintenance of Existence      36   

Section 5.03

  Insurance      36   

Section 5.04

  Inspection of Property; Books and Records; Discussions      36   

Section 5.05

  Compliance with Laws      37   

Section 5.06

  Negative Pledge      37   

Section 5.07

  Consolidations, Merger and Sales of Assets      40   

Section 5.08

  Leverage Ratio      40   

Section 5.09

  Use of Proceeds      40    Article 6    Defaults   

Section 6.01

  Events of Default      40   

Section 6.02

  Notice of Default      42    Article 7    The Administrative Agent   

Section 7.01

  Appointment and Authorization      42   

Section 7.02

  Administrative Agent and Affiliates      43   

Section 7.03

  Action by Administrative Agent      43   

Section 7.04

  Consultation with Experts      43   

Section 7.05

  Liability of Administrative Agent      43   

Section 7.06

  Indemnification      43   

Section 7.07

  Credit Decision      44   

Section 7.08

  Successor Administrative Agent      44   

Section 7.09

  Administrative Agent’s Fee      44   

Section 7.10

  Other Agents      44    Article 8    Change in Circumstances   

Section 8.01

  Inability to Determine Interest Rate      45   

Section 8.02

  Illegality      45   

Section 8.03

  Increased Cost and Reduced Return      46   

Section 8.04

  Taxes      47   

 

ii



--------------------------------------------------------------------------------

Section 8.05

  Base Rate Loans Substituted for Affected Fixed Rate Loans      50   

Section 8.06

  Addition, Termination or Substitution of Banks      51   

Section 8.07

  Defaulting Banks      52    Article 9    Miscellaneous   

Section 9.01

  Notices      53   

Section 9.02

  No Waivers      53   

Section 9.03

  Expenses; Indemnification      54   

Section 9.04

  Sharing      54   

Section 9.05

  Amendments and Waivers      55   

Section 9.06

  Successors and Assigns      55   

Section 9.07

  Collateral      57   

Section 9.08

  Governing Law      57   

Section 9.09

  Counterparts; Integration      57   

Section 9.10

  Judgment Currency      58   

Section 9.11

  USA Patriot Act.      58   

Section 9.12

  Joint and Several Obligations      58   

Section 9.13

  Survival      60   

Pricing Schedule

Commitment Schedule

 

Exhibit A

  –      Note

Exhibit B

  –      Competitive Bid Quote Request

Exhibit C

  –      Invitation for Competitive Bid Quotes

Exhibit D

  –      Competitive Bid Quote

Exhibit E

  –      Opinion of Counsel for the Company

Exhibit F

  –      Opinion of Special Counsel for the Company

Exhibit G

  –      Assignment and Assumption Agreement

Exhibit H

  –      Mandatory Costs Rate

Exhibit I

       U.S. Tax Certificate

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

FIVE-YEAR CREDIT AGREEMENT, dated as of June 30, 2011 (the “Agreement”), among
H.J. HEINZ COMPANY, H.J. HEINZ FINANCE COMPANY, the BANKS listed on the
signature pages hereof and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Company, Heinz Finance, the banks parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent, entered into a 3-Year Credit
Agreement, dated as of April 29, 2009 (the “2009 Credit Agreement”);

WHEREAS, the parties hereto desire to refinance or replace the commitments
thereunder in accordance with the terms and conditions of this Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Bank.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Administrative Agent for the Banks hereunder, and its successors in such
capacity.

“Affiliate” means, with reference to any Bank, the Parent of such Bank and any
majority-owned subsidiary of such Bank or its Parent.

“Agents” means the Administrative Agent, the Documentation Agents and the
Syndication Agent.

“Alternative Currency” means Euro or Sterling; provided that any other currency
(except Dollars) shall also be an Alternative Currency if (i) the Company
requests, by notice to the Administrative Agent, that such currency be included
as an additional Alternative Currency for purposes of this Agreement, (ii) such
currency is freely transferable and is freely convertible into Dollars in the
London

 

5



--------------------------------------------------------------------------------

foreign exchange market, (iii) deposits in such currency are customarily offered
to banks in the London interbank market and (iv) every Bank, by notice to the
Administrative Agent, approves the inclusion of such currency as an additional
Alternative Currency for purposes hereof. The Banks’ approval of any such
additional Alternative Currency may be limited to a specified maximum Dollar
Amount or a specified period of time or both.

“Alternative Currency Loan” means a Committed Loan that is made in an
Alternative Currency pursuant to the applicable Notice of Committed Borrowing.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Competitive Bid Loans, its Competitive Bid Lending Office.

“Assignee” has the meaning set forth in Section 9.06(c).

“Bank” means each bank listed on the signature pages hereof, each Person which
becomes a Bank pursuant to Section 8.06 or 9.06(c), and their respective
successors.

“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of  1/2 of 1% plus the Federal Funds Rate
for such day and (iii) the London Interbank Offered Rate for a Euro-Dollar Loan
with a one month Interest Period on such day, or if such day is not a
Euro-Dollar Business Day, the immediately preceding Euro-Dollar Business Day,
plus 1.0%.

“Base Rate Loan” means (i) a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election or the provisions of Article 8 or (ii) an overdue amount
which was a Base Rate Loan immediately before it became overdue.

“Borrowers” means the Company and Heinz Finance and “Borrower” means either of
them, as the context may require.

“Borrowing” has the meaning set forth in Section 1.03.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means (i) with respect to each Bank listed on the Commitment
Schedule, the amount set forth opposite such Bank’s name on the Commitment
Schedule, (ii) with respect to each additional bank which becomes a Bank
pursuant to Section 8.06, the amount of the Commitment thereby assumed by it or
(iii) with respect to any Assignee, the amount of the transferor Bank’s

 

6



--------------------------------------------------------------------------------

Commitment assigned to such Assignee pursuant to Section 9.06, in each case as
such amount may be reduced from time to time pursuant to Section 2.09 or
Section 8.06, increased from time to time pursuant to Section 8.06 or changed as
a result of an assignment pursuant to Section 9.06.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a loan made by a Bank pursuant to Section 2.01; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Committed Loan” shall
refer to the combined principal amount resulting from such combination or to
each of the separate principal amounts resulting from such subdivision, as the
case may be.

“Company” means H.J. Heinz Company, a Pennsylvania corporation, and its
successors.

“Company’s 2011 Form 10-K” means the Company’s Annual Report on Form 10-K for
the fiscal year ended April 27, 2011, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended.

“Competitive Bid Absolute Rate” has the meaning set forth in Section 2.03(d).

“Competitive Bid Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Company and the Administrative Agent; provided that any Bank may from time to
time by notice to the Company and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Bank
shall be deemed to refer to either or both of such offices, as the context may
require.

“Competitive Bid LIBOR Loan” means a loan made or to be made by a Bank pursuant
to a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Section 8.01).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

7



--------------------------------------------------------------------------------

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d).

“Competitive Bid Quote” means an offer by a Bank to make a Competitive Bid Loan
in accordance with Section 2.03.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 17, 2011 relating to the Borrowers and this Agreement.

“Consolidated EBITDA” for any period means Consolidated Net Income of the
Company and its Subsidiaries for such period, excluding, to the extent included
in determining such Consolidated Net Income, extraordinary items, non-cash
restructuring charges (excluding any accrual of or a reserve for cash payments
to be made in any future period, to the extent of such cash payments), losses
from asset impairments, gains or losses resulting from the sale of assets not in
the ordinary course of business, currency translation gains and losses related
to currency remeasurements of indebtedness and unrealized gains or losses
resulting from application of FAS No. 133, plus, without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of: (i) net
interest expense for such period; (ii) income tax expense for such period; and
(iii) depreciation and amortization for such period, all determined on a
consolidated basis for each such item in accordance with generally accepted
accounting principles.

“Consolidated Net Assets” means total assets after deducting therefrom all
current liabilities as set forth on the most recent balance sheet of the Company
and its Subsidiaries and computed in accordance with generally accepted
accounting principles.

“Consolidated Net Income” for any period means the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with generally accepted accounting principles;
provided that there shall be excluded the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Debt of the Company and its Subsidiaries at such date and any other
liabilities accounted for as “debt”, determined on a consolidated basis in
accordance with generally accepted accounting principles, except that
Consolidated Total Debt shall not reflect any increase or decrease to Debt or
other such liability in accordance with FAS No. 133.

“Debt” has the meaning set forth in Section 5.06.

 

8



--------------------------------------------------------------------------------

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, (b) notified the Company or
Heinz Finance or the Administrative Agent that it does not intend to comply with
its obligations under this Agreement, (c) failed, within three Domestic Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund prospective
Loans or (d) otherwise failed to pay over to the Administrative Agent or any
other Bank any other amount required to be paid by it hereunder within three
Domestic Business Days of the date when due, in each case under paragraphs
(a) through (d), unless the subject of a good faith dispute.

“Documentation Agent” means each of BNP Paribas, HSBC Bank USA N.A., Intesa
Sanpaolo S.p.A., PNC Bank, National Association, Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch and UBS Loan Finance LLC, in its capacity as a
documentation agent in connection with the credit facility provided under this
Agreement.

“Dollar Amount” means, at any time:

(i) with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding; and

(ii) with respect to any Alternative Currency Loan, the principal amount thereof
then outstanding in the relevant Alternative Currency, converted to Dollars at
the Spot Rate most recently used by the Administrative Agent to determine or
redetermine the Dollar Amount of such Loan pursuant to Section 2.16(a).

“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.

“Dollars” and the sign “$” mean lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“Euro” means the single currency of the Participating Member States.

“Euro-Currency Business Day” means a Euro-Dollar Business Day, unless such term
is used in connection with an Alternative Currency Borrowing or Alternative
Currency Loan, in which case such day shall only be a Euro-Currency Business Day
if commercial banks are open for international business (including dealings in
deposits in such Alternative Currency) in both London and the place designated
by the Administrative Agent for funds to be paid or made available in such
Alternative Currency.

“Euro-Currency Loan” means either a Euro-Dollar Loan or an Alternative Currency
Loan.

“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Bank
shall be deemed to refer to any or all of such offices, as the context may
require.

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of a London Interbank Offered Rate.

“Euro-Currency Reserve Percentage” has the meaning set forth in Section 2.15.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

“Euro-Dollar Loan” means (i) a Dollar-Denominated Committed Loan which bears
interest at a Euro-Currency Rate pursuant to the applicable Notice of Committed
Borrowing or Notice of Interest Rate Election or (ii) an overdue amount which
was a Euro-Dollar Loan immediately before it became overdue.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 6.01.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement, any substantially similar amendments or successor provisions and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

“Financing Documents” means this Agreement and the Notes.

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time or (ii) all Committed
Loans which are Fixed Rate Loans of the same type having the same Interest
Period at such time; provided that, if a Committed Loan of any particular Bank
is converted to or made as a Base Rate Loan pursuant to Section 8.02 or 8.05
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.

“Heinz Finance” means H.J. Heinz Finance Company, a Delaware corporation, and
its successors.

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

11



--------------------------------------------------------------------------------

“Interest Period” means: (1) with respect to each Euro-Currency Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, or such other
period as agreed between the applicable Borrower and the Banks, as the relevant
Borrower may elect in the applicable notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Currency Business Day shall, subject to clause (c) below, be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Euro-Currency Business Day;

(b) any Interest Period which begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Currency Business Day of a calendar
month; and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

(2) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the relevant Borrower may elect in
accordance with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall, subject to clause (c) below,
end on the next preceding Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

(3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than 7 days)
as the relevant Borrower may elect in accordance with Section 2.03; provided
that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (b) below, be extended to the
next succeeding Euro-Dollar Business Day; and

 

12



--------------------------------------------------------------------------------

(b) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date.

“Leverage Ratio” means, at any date of determination, the ratio of
(i) Consolidated Total Debt determined as of such date of determination to
(ii) Consolidated EBITDA determined for the period of four consecutive fiscal
quarters ended on or most recently prior to the date of such determination.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Loan” means a Committed Loan or a Competitive Bid Loan and “Loans” means
Committed Loans or Competitive Bid Loans or any combination of the foregoing.

“London Interbank Offered Rate” has the meaning set forth in Section 2.07(b).

“London Office” means the office of the Administrative Agent identified on the
signature pages hereof as its London office, or such other office of the
Administrative Agent as it may specify for such purpose by notice to the other
parties hereto.

“Material Debt” means Debt (other than the Loans) of the Company or a Material
Subsidiary, arising in one or more related or unrelated transactions, in an
aggregate principal amount exceeding $100,000,000.

“Material Subsidiary” means Heinz Finance or any other Subsidiary having
consolidated assets equal to 10% or more of the “Total Assets” shown on the
Company’s consolidated balance sheet as of the end of its most recently
completed fiscal year.

“Mortgage” means a mortgage, pledge or lien.

“New York Office” means the office of the Administrative Agent identified on the
signature pages hereof as its New York office, or such other office of the
Administrative Agent as it may specify for such purpose by notice to the other
parties hereto.

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans,
and “Note” means any one of such promissory notes (if any) issued hereunder.

 

13



--------------------------------------------------------------------------------

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

“Obligations” has the meaning set forth in Section 9.12.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.06(b).

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

“Quarterly Date” means the last Euro-Dollar Business Day of each February, May,
August, and November.

“Reference Banks” means the principal London offices of JPMorgan Chase Bank,
N.A. and Bank of America, N.A., and “Reference Bank” means any one of such
Reference Banks.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Banks” means at any time Banks having more than 50% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding more than 50% of the aggregate unpaid principal amount of the Loans.

 

14



--------------------------------------------------------------------------------

“Screen” has the meaning set forth in Section 2.07.

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.

“Sterling” means the lawful currency of the United Kingdom.

“Sterling Loan” means a Committed Loan that is made in Sterling pursuant to the
applicable Notice of Committed Borrowing.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
of determination owned, directly or indirectly, by the Company and/or one or
more other Subsidiaries.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent in connection with the credit facility provided under this Agreement.

“Termination Date” means June 30, 2016 (or if such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day).

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting or financial nature shall be construed, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred in by the Company’s public
accountants) with the most recent audited consolidated financial statements of
the Company and its Subsidiaries delivered to the Banks. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Debt or
other liabilities of the Borrowers or any Subsidiary at “fair value”, as defined
therein.

 

15



--------------------------------------------------------------------------------

Section 1.03 Types of Borrowings. The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the same Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same Interest
Period or initial Interest Period. Borrowings are classified for purposes of
this Agreement either by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans) or by reference to the provisions of Article 2 under which
participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.01 in which all Banks participate in proportion to
their Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Bank participants are determined on the basis of their
bids in accordance therewith).

ARTICLE 2

THE CREDITS

Section 2.01 Commitments to Lend. From time to time prior to the Termination
Date, each Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make Loans (which may be denominated in Dollars or any Alternative
Currency as the Borrower elects pursuant to Section 2.02) to the Borrowers
pursuant to this Section from time to time in amounts such that the aggregate
principal amount of Committed Loans by such Bank at any one time outstanding
shall not exceed the amount of its Commitment. Each Borrowing under this Section
shall be in an aggregate principal Dollar Amount of $25,000,000 or any larger
multiple of $5,000,000 (except that any such Borrowing may be in the aggregate
Dollar Amount available in accordance with Section 3.02(b)) and shall be made
from the several Banks ratably in proportion to their respective Commitments.
Each Alternative Currency Loan shall bear interest only at a Euro-Currency Rate.
Within the foregoing limits, the Borrowers may borrow under this Section, prepay
Loans to the extent permitted by Section 2.11 and reborrow at any time prior to
the Termination Date under this Section. The Commitments shall terminate at the
close of business on the Termination Date.

Section 2.02 Notice of Committed Borrowing. The relevant Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) (1) at its New
York Office not later than 10:30 A.M. (New York City time) on (y) the date of
each Borrowing of a Base Rate Loan and (z) the third Euro-Dollar Business Day
before each Euro-Dollar Borrowing and (2) at its London Office not later than
11:00 A.M. (London time), with a copy sent to its New York Office, on the third
Euro-Currency Business Day before each Borrowing of Alternative Currency Loans,
specifying:

(a) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Domestic Borrowing or a Euro-Currency Business Day in the case of a
Euro-Currency Borrowing,

 

16



--------------------------------------------------------------------------------

(b) the currency and aggregate amount in such currency of such Borrowing,

(c) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or at a Euro-Currency Rate, and

(d) in the case of a Borrowing of a Fixed Rate Loan, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

Section 2.03 Competitive Bid Borrowings.

(a) The Competitive Bid Option. In addition to Committed Loans pursuant to
Section 2.01, a Borrower may, as set forth in this Section, request the Banks
from time to time prior to the Termination Date to make offers to make
Competitive Bid Loans to such Borrower. The Banks may, but shall have no
obligation to, make such offers and the relevant Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Competitive Bid Quote Request. When a Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission or electronic mail a
Competitive Bid Quote Request substantially in the form of Exhibit B hereto so
as to be received no later than (x) 9:00 A.M. (New York City time) on the third
Euro-Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) 10:30 A.M. (New York City time) on the same
Domestic Business Day as the date of Borrowing proposed therein, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
relevant Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective) specifying:

(i) the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

(ii) the aggregate amount of such Borrowing, which shall be $25,000,000 or a
larger multiple of $5,000,000,

(iii) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

 

17



--------------------------------------------------------------------------------

(iv) whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

A Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.

(c) Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the Banks
by telex or facsimile transmission or electronic mail an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit C hereto, which
shall constitute an invitation by the relevant Borrower to each Bank to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section.

(d) Submission and Contents of Competitive Bid Quotes. (i) Each Bank may submit
a Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes. Each Competitive
Bid Quote must comply with the requirements of this subsection (d) and must be
submitted to the Administrative Agent by telex or facsimile transmission or
electronic mail at its offices specified in or pursuant to Section 9.01 not
later than (x) 12:30 P.M. (New York City time) on the third Euro-Dollar Business
Day prior to the proposed date of Borrowing, in the case of a LIBOR Auction or
(y) 9:30 A.M. (New York City time) on the proposed date of Borrowing, in the
case of an Absolute Rate Auction (or, in either case, such other time or date as
the relevant Borrower and the Administrative Agent shall have mutually agreed
and shall have notified to the Banks not later than the date of the Competitive
Bid Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Administrative Agent (or any affiliate of the Administrative Agent) in
the capacity of a Bank may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the relevant Borrower of the
terms of the offer or offers contained therein not later than (x) one hour prior
to the deadline for the other Banks, in the case of a LIBOR Auction or (y) 15
minutes prior to the deadline for the other Banks, in the case of an Absolute
Rate Auction. Subject to Articles 3 and 6, any Competitive Bid Quote so made
shall be irrevocable except with the written consent of the Administrative Agent
given on the instructions of the relevant Borrower.

(ii) Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(A) the proposed date of Borrowing,

 

18



--------------------------------------------------------------------------------

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Bank may be accepted,

(C) in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(D) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

(E) the identity of the quoting Bank.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii) Any Competitive Bid Quote shall be disregarded if it:

(A) is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii);

(B) contains qualifying, conditional or similar language;

(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes; or

(D) arrives after the time set forth in subsection (d)(i).

(e) Notice to Borrower. The Administrative Agent shall promptly, and in any
event not less than 30 minutes before the relevant Borrower would be required to
give notice pursuant to subsection (f), notify such Borrower of the terms (x) of
any Competitive Bid Quote submitted by a Bank that is in accordance with
subsection (d) and (y) of any Competitive Bid Quote that amends, modifies or is
otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Bank with respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative

 

19



--------------------------------------------------------------------------------

Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to such Borrower shall specify (A) the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request,
(B) the respective principal amounts and Competitive Bid Margins or Competitive
Bid Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Competitive Bid Loans for which
offers in any single Competitive Bid Quote may be accepted.

(f) Acceptance and Notice by Borrower. Not later than (x) 1:30 P.M. (New York
City time) on the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) 10:30 A.M. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the relevant Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Competitive Bid Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective), such Borrower shall notify the Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Competitive
Bid Borrowing”) shall specify the aggregate principal amount of offers for each
Interest Period that are accepted. Such Borrower may accept any Competitive Bid
Quote in whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,

(ii) the principal amount of each Competitive Bid Borrowing must be $25,000,000
or a larger multiple of $5,000,000,

(iii) acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
and

(iv) such Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g) Allocation by Administrative Agent. If offers are made by two or more Banks
with the same Competitive Bid Margins or Competitive Bid Absolute Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which such offers are accepted for the related Interest Period, the principal
amount of Competitive Bid Loans in respect of which such offers are

 

20



--------------------------------------------------------------------------------

accepted shall be allocated by the Administrative Agent among such Banks as
nearly as possible (in multiples of $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers. Determinations by the Administrative Agent of the amounts of Competitive
Bid Loans shall be conclusive in the absence of manifest error.

Section 2.04 Notice to Banks; Funding of Loans.

(a) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s share (if
any) of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by the relevant Borrower.

(b) Each Bank participating therein shall make available its share of such
Borrowing:

(i) if such Borrowing is to be made in Dollars, not later than 12:00 Noon (New
York City time) on the date of such Borrowing, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
office specified in or pursuant to Section 9.01; or

(ii) if such Borrowing is to be made in an Alternative Currency, in such
Alternative Currency (in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) to the account of
the Administrative Agent at such time and place as shall have been notified by
the Administrative Agent to the Company and the Banks.

Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Banks available to the relevant Borrower at
the Administrative Agent’s aforesaid address.

(c) Unless the Administrative Agent shall have received notice from a Bank
(x) not later than 12:00 Noon (New York City time) on the date of a Borrowing,
in the case of Base Rate Loans and (y) at least one Domestic Business Day prior
to the date of a Borrowing, in the case of any other Loans, that such Bank will
not make available to the Administrative Agent such Bank’s share of such
Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.04 and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount. If and to the extent that such Bank shall
not have so made such share available to the Administrative Agent, such Bank

 

21



--------------------------------------------------------------------------------

and the relevant Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate (if such Borrowing is in Dollars) or the applicable London Interbank
Offered Rate (if such Borrowing is in an Alternative Currency). If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.

Section 2.05 Registry; Notes. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be prima
facie evidence of the facts so recorded. Failure to make any such recordation,
or any error in such recordation, shall not affect the obligations of either
Borrower hereunder.

(a) Each Borrower hereby agrees that, promptly upon the request of any Bank at
any time, the relevant Borrower shall deliver to such Bank a duly executed Note,
in substantially the form of Exhibit A hereto, payable to the order of such Bank
and representing the obligation of such Borrower to pay the unpaid principal
amount of the Loans made to such Borrower by such Bank, with interest as
provided herein on the unpaid principal amount from time to time outstanding.

(b) Each Bank shall record the date, currency, amount and maturity of each Loan
made by it and the date and amount of each payment of principal made by the
relevant Borrower with respect thereto, and each Bank receiving a Note pursuant
to this Section, if such Bank so elects in connection with any transfer or
enforcement of its Note, may endorse on the schedule forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding; provided that the failure of such Bank to make any
such recordation or endorsement or any error in such recordation or endorsement
shall not affect the obligations of the relevant Borrower hereunder or under the
Notes. Such Bank is hereby irrevocably authorized by each Borrower so to endorse
its Note and to attach to and make a part of its Note a continuation of any such
schedule as and when required.

Section 2.06 Maturity of Loans. (a) The Committed Loans shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Termination Date.

(b) Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable, together with
accrued interest thereon, on the last day of the Interest Period applicable to
such Borrowing.

 

22



--------------------------------------------------------------------------------

Section 2.07 Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Applicable Margin
for Base Rate Loans for such day plus the Base Rate for such day. Such interest
shall be payable quarterly in arrears on each Quarterly Date and, with respect
to the principal amount of any Base Rate Loan converted to a Euro-Dollar Loan,
on each date a Base Rate Loan is so converted. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 1% plus the rate
otherwise applicable to Base Rate Loans for such day. Any overdue facility fees
payable pursuant to Section 2.08 shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 1% plus the rate
otherwise applicable to Base Rate Loans for such day.

(b) Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Applicable Margin for Euro-Currency
Loans as applicable to such Euro-Currency Loan for such day plus the London
Interbank Offered Rate applicable to such Interest Period. Such interest shall
be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof.

The “Applicable Margin” means (i) for a Euro-Currency Loan, a rate per annum
determined in accordance with the Pricing Schedule and (ii) for a Base Rate
Loan, the Applicable Margin for Euro-Currency Loans less 1% per annum, but not
less than 0%.

The “London Interbank Offered Rate” applicable to any Euro-Currency Loan for any
Interest Period means the rate appearing on the Screen at approximately
11:00 A.M., London time, in the case of Euro—Currency Loans denominated in a
currency other than Sterling, two Euro-Currency Business Days before or, in the
case of Euro—Currency Loans denominated in Sterling, on the date of, the first
day of such Interest Period as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period. If no
rate appears on the Screen for the necessary currency and period, then the
“London Interbank Offered Rate” with respect to such Euro-Currency Loan for such
Interest Period shall be the rate at which deposits of that amount and currency
with a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 A.M., London time, two
Euro-Currency Business Days before the first day of such Interest Period.

 

23



--------------------------------------------------------------------------------

The “Screen” means (i) with respect to Dollar-Denominated Loans, Reuters Screen
LIBOR01 Page and (ii) with respect to Alternative Currency Loans, the
appropriate Reuters Screen page selected by the Administrative Agent that
displays rates for inter-bank deposits in the appropriate Alternative Currency.
The Administrative Agent may nominate an alternative source of screen rates if
these pages are replaced by others which display rates for inter-bank deposits
offered by leading banks in London.

(c) Any overdue principal of or interest on any Euro-Currency Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 1% plus the higher of (i) the Applicable Margin for
Euro-Currency Loans for such day plus the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (x) the average (rounded
upward, if necessary, to the next higher 1/16 of 1%) of the respective rates per
annum at which one day (or, if such amount due remains unpaid more than three
Euro-Currency Business Days, then for such other period of time not longer than
six months as the Administrative Agent may select) deposits in Dollars in an
amount approximately equal to such overdue payment due to each of the Reference
Banks are offered to such Reference Bank in the London interbank market for the
applicable period determined as provided above by (y) 1.00 minus the
Euro-Currency Reserve Percentage (or, if the circumstances described in clause
(a) or (b) of Section 8.01 shall exist, the rate applicable to Base Rate Loans
for such day) and (ii) the sum of the Applicable Margin for Euro-Currency Loans
for such day plus the London Interbank Offered Rate applicable to such Loan at
the date such payment was due.

(d) Subject to Section 8.01, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.07(b) as
if the related Competitive Bid LIBOR Borrowing were a Committed Euro-Currency
Borrowing) plus the Competitive Bid Margin quoted by the Bank making such Loan
in accordance with Section 2.03. Each Competitive Bid Absolute Rate Loan shall
bear interest on the outstanding principal amount thereof, for the Interest
Period applicable thereto, at a rate per annum equal to the Competitive Bid
Absolute Rate quoted by the Bank making such Loan in accordance with
Section 2.03. Such interest shall be payable for each Interest Period on the
last day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Competitive Bid Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 1% plus the Base
Rate for such day.

 

24



--------------------------------------------------------------------------------

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
relevant Borrower and the participating Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

(f) Each Reference Bank agrees to use its best efforts to furnish quotations to
the Administrative Agent as contemplated by this Section. If any Reference Bank
does not furnish a timely quotation, the Administrative Agent shall determine
the relevant interest rate on the basis of the quotation or quotations furnished
by the remaining Reference Bank or Banks or, if none of such quotations is
available on a timely basis, the provisions of Section 8.01 shall apply.

Section 2.08 Facility Fee. The Borrowers shall be jointly and severally
obligated to pay to the Administrative Agent for the account of the Banks
ratably a facility fee in Dollars at the Facility Fee Rate. Such facility fee
shall accrue from and including the Effective Date to but excluding the
Termination Date (or earlier date of termination of the Commitments in their
entirety), on the amount of the Commitments; provided that if any Loans remain
outstanding after such Termination Date (or such earlier date of termination),
such facility fee shall be payable on the aggregate principal thereof for the
period after the Termination Date (or such earlier date of termination) until
such Loans are paid in full. Accrued fees under this Section shall be payable
quarterly on each Quarterly Date.

“Facility Fee Rate” means a rate per annum determined in accordance with the
Pricing Schedule.

Section 2.09 Optional Termination or Reduction of Commitments. The Company may
(i) terminate the Commitments at any time, if no Loans are outstanding at such
time or (ii) upon at least three Domestic Business Days’ notice to the
Administrative Agent, ratably reduce from time to time by an aggregate amount of
$50,000,000 or any larger multiple thereof, the aggregate amount of the
Commitments in excess of the aggregate outstanding principal Dollar Amount of
the Loans.

Section 2.10 Method of Electing Interest Rates. (a) The Dollar-Denominated Loans
included in each Committed Borrowing shall bear interest initially at the type
of rate specified by the relevant Borrower in the applicable Notice of Committed
Borrowing. Thereafter, such Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Dollar-Denominated
Loans (subject in each case to the provisions of Article 8), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

 

25



--------------------------------------------------------------------------------

(ii) if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, in each case effective on the last day of the
then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three Euro-Dollar Business
Days before the conversion or continuation selected in such notice is to be
effective. A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice applies, and the remaining
portion to which it does not apply, are each $25,000,000 or any larger multiple
of $5,000,000.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Fixed Rate Loans, the duration of the initial
Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Upon receipt of a Notice of Interest Rate Election from the relevant
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by such Borrower. If such Borrower fails to deliver a
timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Fixed Rate Loans, such Loans shall be converted into Base Rate Loans on
the last day of the then current Interest Period applicable thereto.

 

26



--------------------------------------------------------------------------------

(d) The initial Interest Period for each Borrowing of Alternative Currency Loans
shall be specified by the relevant Borrower in the applicable Notice of
Committed Borrowing. The Borrower may specify the duration of each subsequent
Interest Period applicable to such Group of Loans by delivering to the
Administrative Agent at its London Office not later than 11:00 A.M. (London
time) on the third Euro-Currency Business Day before the end of the immediately
preceding Interest Period, a notice specifying the Group of Loans to which such
notice applies and the duration of such subsequent Interest Period (which shall
comply with the provisions of the definition of Interest Period). Such notice
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the Dollar
Amounts of the portion to which such notice applies, and the remaining portion
to which it does not apply, are each at least $25,000,000 (or any larger
multiple of $5,000,000). If no such notice is timely received by the
Administrative Agent before the end of any applicable Interest Period, the
relevant Borrower shall be deemed to have elected that the subsequent Interest
Period for such Group of Loans shall have a duration of one month (subject to
the provisions of the definition of Interest Period).

Section 2.11 Optional Prepayments. (a) Any Borrower may, upon at least one
Domestic Business Day’s notice to the Administrative Agent, prepay, without
premium, any Group of Base Rate Loans (or any Competitive Bid Borrowing bearing
interest at the Base Rate pursuant to Section 8.01), in whole at any time, or
from time to time in part in amounts aggregating $25,000,000 or any larger
multiple of $5,000,000, by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment. Each such optional
prepayment shall be applied to prepay ratably the Loans of the several Banks
included in such Group or Borrowing.

(b) Subject to Section 2.13, any Borrower may (i) upon at least three
Euro-Dollar Business Days’ notice to the Administrative Agent, in the case of a
Group of Euro-Dollar Loans and (ii) upon at least three Euro-Currency Business
Days’ notice to the Administrative Agent, in the case of a Group of Alternative
Currency Loans, prepay, without premium, the Loans comprising such a Group, in
whole at any time, or from time to time in part in Dollar Amounts aggregating
$25,000,000 or any larger multiple of $5,000,000 by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Group.

 

27



--------------------------------------------------------------------------------

(c) Except as provided in subsection (a) above and in Section 8.06 (b) a
Borrower may not prepay all or any portion of the principal amount of any
Competitive Bid Loan prior to the maturity thereof.

(d) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share (if any) of such prepayment and such notice shall
not thereafter be revocable by the relevant Borrower.

Section 2.12 General Provisions as to Payments. (a) Each Borrower shall make
each payment of principal of, and interest on, the Dollar-Denominated Loans and
of fees hereunder, not later than 12:00 Noon (New York City time) on the date
when due, without setoff, counterclaim or deduction, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 9.01. Each Borrower shall make each payment of
principal of, and interest on, the Alternative Currency Loans in the relevant
Alternative Currency in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency, to such account and
at such time and at such place as shall have been notified by the Administrative
Agent to the Company and the Banks. The Administrative Agent will promptly
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Currency Loans shall be due on a day
which is not a Euro-Currency Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Currency Business Day unless such
Euro-Currency Business Day falls in another calendar month, in which case the
date for payment thereof shall be the next preceding Euro-Currency Business Day.
Whenever any payment of principal of, or interest on, the Competitive Bid Loans
shall be due on a day which is not a Euro-Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro-Dollar Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

(b) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Banks hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due such Bank. If and to the extent that a Borrower shall not have
so made such payment, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Bank

 

28



--------------------------------------------------------------------------------

together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at (i) the Federal Funds Rate (if such amount was
distributed in Dollars) or (ii) the rate per annum at which one-day deposits in
the relevant currency are offered to the Administrative Agent in the London
interbank market for such day (if such amount was distributed in an Alternative
Currency).

Section 2.13 Funding Losses. If a Borrower makes any payment of principal with
respect to any Fixed Rate Loan or any Fixed Rate Loan is converted to a Base
Rate Loan (pursuant to Article 2, 6 or 8 or otherwise) on any day other than the
last day of an Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.07(c), or if a Borrower fails to
borrow or prepay any Fixed Rate Loans after notice has been given to any Bank in
accordance with Section 2.04(a) or 2.11(d), such Borrower shall reimburse each
Bank within 30 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or conversion or failure to borrow or prepay, provided that
such Bank shall have delivered to the relevant Borrower a certificate as to the
amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

Section 2.14 Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day); provided that if
the Administrative Agent reasonably determines that a different basis of
computation is the market convention for a particular Alternative Currency, such
different basis shall be used.

Section 2.15 Regulation D Compensation. If and so long as a reserve requirement
of the type described in the definition of “Euro-Currency Reserve Percentage” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Bank subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Bank’s
Euro-Currency Loans, additional interest on such Euro-Currency Loan (but without
duplication of any Euro-Currency Reserve Percentage taken into account in the
determination of the interest rate under Section 2.07(c)) at a rate per annum
determined by such Bank up to but not exceeding the excess of (i) (A) the
applicable London Interbank Offered Rate divided by (B) one minus the
Euro-Currency Reserve Percentage over (ii) the applicable London Interbank
Offered Rate. Any Bank wishing to require payment of such additional interest

 

29



--------------------------------------------------------------------------------

(x) shall so notify the Company and the Administrative Agent, in which case such
additional interest on the Euro-Currency Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least three Euro-Currency Business Days after the giving of
such notice, and (y) shall notify the Company at least five Euro-Currency
Business Days prior to each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.

“Euro-Currency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion Dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Currency
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).

Section 2.16 Determining Dollar Amounts of Alternative Currency Loans; Related
Mandatory Prepayments. (a) The Administrative Agent shall determine the Dollar
Amount of each Alternative Currency Loan promptly after it receives the related
Notice of Committed Borrowing based on the Spot Rate on the third Euro-Currency
Business Day before the date of Borrowing specified in such notice. Thereafter,
the Administrative Agent shall redetermine the Dollar Amount of each Alternative
Currency Loan on the third Euro-Currency Business Day before the first day of
each Interest Period (after the first Interest Period) applicable thereto and,
if any Interest Period applicable thereto exceeds three months, the days falling
at three-month intervals after the first day thereof, based in each case on the
Spot Rate on such Euro-Currency Business Day. The Administrative Agent shall
promptly notify the Company and the Banks of each Dollar Amount so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

(b) If, after giving effect to any redetermination of a Dollar Amount pursuant
to Section 2.16(a), the aggregate Dollar Amount of all outstanding Loans exceeds
the aggregate amount of the Commitments, the Administrative Agent shall notify
the Company and the Banks that the relevant Borrower is required to cause one or
more Loans to be prepaid pursuant to this subsection. Within five Euro-Currency
Business Days after receiving such notice, the relevant Borrower shall prepay
Loans (in accordance with the procedure for prepaying Loans set forth in
Section 2.11, but not subject to the minimum prepayment amounts specified
therein) to the extent required to eliminate any such excess.

 

30



--------------------------------------------------------------------------------

Section 2.17 Additional Reserve Costs. (a) If and so long as any Bank is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Bank’s
Euro-Currency Loans in any Alternative Currency, such Bank may require the
relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a rate per annum equal
to the Mandatory Costs Rate calculated in accordance with the formula and in the
manner set forth in Exhibit H hereto.

(b) If and so long as any Bank is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in an
applicable Euro-Currency Reserve Percentage or Mandatory Costs Rate) in respect
of any of such Bank’s Euro-Currency Loans in any Alternative Currency, such Bank
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Bank’s Euro-Currency Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Bank to be the cost to such Bank of complying with such requirements in
relation to such Loan.

(c) Any additional interest owed pursuant to subsection (a) or (b) above shall
be determined by the relevant Bank, which determination shall be conclusive in
the absence of manifest error, and notified to the Company (with a copy to the
Administrative Agent) at least five Euro-Currency Business Days before each date
on which interest is payable for the relevant Loan, and such additional interest
so notified to the Company by such Bank shall be payable to the Administrative
Agent for the account of such Bank on each date on which interest is payable for
such Loan.

Section 2.18 Change of Control. If a Change of Control shall occur the
Administrative Agent shall (i) if requested by Banks having more than 50% in
aggregate amount of the Commitments, by notice to the Company terminate the
Commitments and they shall thereupon terminate, and (ii) if requested by Banks
holding more than 50% in aggregate principal amount of the Loans, by notice to
the Company declare the Loans (together with accrued interest thereon) to be,
and the Loans shall thereupon become, immediately due and payable.

A “Change of Control” shall occur if any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) of a
majority of the outstanding shares of common stock of the Company; or, during
any period of 12 consecutive calendar months, individuals who constitute the
Board of Directors of the Company on the first day of such period (the

 

31



--------------------------------------------------------------------------------

“Incumbent Board of the Company”) shall cease to constitute a majority thereof;
provided that any person becoming a director subsequent to the date of this
Agreement whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three-fourths of the directors
comprising the Incumbent Board of the Company (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for the
purpose of this clause, considered as though such person were a member of the
Incumbent Board of the Company.

ARTICLE 3

CONDITIONS

Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):

(a) receipt by the Administrative Agent of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party);

(b) receipt by the Administrative Agent of an opinion of the Executive Vice
President & General Counsel of the Company, substantially in the form of Exhibit
E hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;

(c) receipt by the Administrative Agent of an opinion of Davis Polk & Wardwell
LLP, special counsel for the Company, substantially in the form of Exhibit F
hereto and covering such additional matters relating to the transactions
contemplated hereby as the Required Banks may reasonably request;

(d) receipt by the Administrative Agent of all documents the Administrative
Agent may reasonably request relating to the existence of each of the Borrowers,
the corporate authority for and the validity of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent;

(e) receipt by the Administrative Agent for the account of each Bank a front-end
fee in the amount heretofore mutually agreed; and

(f) receipt by the Administrative Agent of evidence satisfactory to it of the
payment of all principal of and interest on any loans outstanding under, and of
all other amounts payable under, the 2009 Credit Agreement.

 

32



--------------------------------------------------------------------------------

The Banks that are parties to the 2009 Credit Agreement, comprising the
“Required Banks” as defined in such agreement, and the Company agree that the
commitments under the 2009 Credit Agreement shall terminate in their entirety
simultaneously with and subject to the effectiveness of this Agreement, without
notice or further action by any party under 2009 Credit Agreement, and that the
Company shall be obligated to pay the accrued commitment fees thereunder to but
excluding the date of such effectiveness. The Administrative Agent shall
promptly notify the Company and the Banks of the Effective Date, and such notice
shall be conclusive and binding on all parties hereto.

Section 3.02 Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03, as the case may be;

(b) the fact that, immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;

(c) the fact that, immediately before and immediately after such Borrowing, no
Default under this Agreement shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrowers contained
in Sections 4.01, 4.02, 4.03, 4.04(a), 4.06 and 4.07 of this Agreement shall be
true in all material respects on and as of the date of such Borrowing, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true in
all material respects as of such earlier date.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
each of the Borrowers on the date of such Borrowing as to the facts specified in
clauses (b), (c) and (d) of this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Borrower (as to itself) and the Company (as to all matters) represents and
warrants that:

Section 4.01 Corporate Existence and Power. Each Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and has all corporate (or other organizational) powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.

 

33



--------------------------------------------------------------------------------

Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Borrower of this Agreement and the
Notes are within each Borrower’s corporate (or other organizational) powers,
have been duly authorized by all necessary corporate (or other organizational)
action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a default under,
any provision of applicable law or of the organizational documents of either
Borrower or of any applicable regulation, judgment, injunction, order, decree,
material agreement or other material instrument binding upon either Borrower or
result in the creation or imposition of any Mortgage on any material asset of
either Borrower.

Section 4.03 Binding Effect. This Agreement constitutes a legal, valid and
binding agreement of each Borrower and each Note, if and when executed and
delivered in accordance with this Agreement, will constitute a legal, valid and
binding obligation of the Borrower which has executed and delivered it, in each
case enforceable in accordance with their terms.

Section 4.04 Financial Information.

(a) The consolidated balance sheet of the Company and its Subsidiaries as of
April 27, 2011 and the related consolidated statements of income, shareholders’
equity and cash flows for the fiscal year then ended, reported on by
PricewaterhouseCoopers and incorporated by reference in the Company’s 2011 Form
10-K, a copy of which has been delivered to each of the Banks, fairly present,
in conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Subsidiaries as of April 27, 2011 and
their consolidated results of operations and cash flows for such fiscal year.

(b) Since April 27, 2011 there has been no material adverse change in the
business, financial position, results of operations or prospects of the Company
and its Subsidiaries, considered as a whole.

Section 4.05 Litigation. There are no legal or governmental proceedings pending
to which the Company or any of its Subsidiaries is a party or to which any
property of the Company or any of its Subsidiaries is subject, that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the consolidated financial position, shareholders’
equity or results of operations of the Company and its Subsidiaries, taken as a
whole, and, to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

34



--------------------------------------------------------------------------------

Section 4.06 Disclosure. Neither the Confidential Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of either Borrower to the Administrative Agent or any
Bank in connection with this Agreement or delivered hereunder, taken as a whole,
when furnished, contains any untrue statement of material fact or omits to state
a material fact necessary in order to make the statements contained therein not
materially misleading, in light of the circumstances under which such statements
were made.

Section 4.07 Investment Company Act. Neither Borrower is an “investment company”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

ARTICLE 5

COVENANTS

The Company agrees that, so long as any Bank has any Commitment hereunder or any
amount payable hereunder remains unpaid:

Section 5.01 Information. The Company will deliver to each of the Banks:

(a) its Annual Report on Form 10-K within 15 days after it files the same with
the Securities and Exchange Commission;

(b) its Quarterly Report on Form 10-Q within 15 days after it files the same
with the Securities and Exchange Commission for each of the first three quarters
of each fiscal year of the Company;

(c) simultaneously with the delivery of the reports referred to in clauses
(a) and (b) above, a certificate of the chief financial officer or the chief
accounting officer or the Treasurer of the Company (i) stating whether any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the actions which the Company is taking or
proposes to take with respect thereto and (ii) setting forth reasonably detailed
calculations as to compliance with Section 5.08;

(d) within five days after any executive officer of the Company obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

35



--------------------------------------------------------------------------------

(e) within 15 days after the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed; and

(f) within 15 days after filing thereof with the Securities and Exchange
Commission, copies of all registration statements (other than the exhibits
thereto and any registration statements on Form S-8 or its equivalent) and
Current Reports on Form 8-K (or their equivalent) which the Company shall have
filed with the Securities and Exchange Commission.

Information required to be delivered pursuant to clauses 5.01(a), 5.01(b),
5.01(e) or 5.01(f) above shall be deemed to have been delivered on the date on
which the Company provides notice to the Banks that such information has been
posted on the Company’s website on the Internet at the website address listed on
the signature pages hereof, at www.sec.gov or such other website previously
notified by the Company to the Banks and accessible by the Banks without charge;
provided that the Company shall deliver paper copies of the information referred
to in clauses 5.01(a), 5.01(b), 5.01(e) or 5.01(f) to any Bank which requests
such delivery.

In the event that the Company shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of l934, as amended, it
shall nonetheless furnish to the Banks reports containing substantially the same
information at substantially the same times as would otherwise be required by
the foregoing provisions of this Section 5.01.

Section 5.02 Conduct of Business and Maintenance of Existence. The Company will,
and will cause Heinz Finance to, (i) continue to engage in business of the same
general type as now conducted by it, and (ii) preserve, renew and keep in full
force and effect its corporate existence (subject to Section 5.07) and its
rights, privileges and franchises necessary or desirable in the normal conduct
of business.

Section 5.03 Insurance. The Company will maintain insurance with financially
sound and reputable insurers covering all properties and risks as are
customarily insured by, and in such amounts as are customarily carried by, firms
engaged in businesses similar to that of the Company and its Subsidiaries and
similarly situated; provided that the Company may maintain self-insurance
reasonable and customary for firms engaged in businesses similar to that of the
Company and its Subsidiaries and similarly situated.

Section 5.04 Inspection of Property; Books and Records; Discussions. The Company
will keep proper books of record and account in which entries shall be made of
all dealings and transactions in relation to its business and activities, to the
extent required by generally accepted accounting principles as in effect

 

36



--------------------------------------------------------------------------------

from time to time; and, will permit representatives of any Bank to discuss its
affairs, finances and accounts with its officers and, upon reasonable prior
notice to the Company, its independent public accountants, and to visit and
inspect its properties, and its books and records, all at reasonable times
during normal business hours and upon reasonable prior notice; provided that
(i) unless an Event of Default shall have occurred and be continuing, such
visits and inspections shall be limited to once in each calendar year and such
inspecting Bank shall be responsible for its own costs and expenses and (ii) in
respect of any such discussions with any independent public accountants, the
Company shall have received reasonable advance notice thereof and a reasonable
opportunity to participate therein.

Section 5.05 Compliance with Laws. The Company will comply in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
environmental laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings.

Section 5.06 Negative Pledge. The Company will not itself, and will not permit
any Restricted Subsidiary to, incur, issue, assume, or guarantee any loans,
whether or not evidenced by negotiable instruments or securities, or any notes,
bonds, debentures or other similar evidences of indebtedness for money borrowed
(loans, notes, bonds, debentures or other similar evidences of indebtedness for
money borrowed being herein called “Debt”), secured after the date hereof by
pledge of, or mortgage or lien on (i) any Principal Property of the Company or
any Principal Property of any Restricted Subsidiary, (ii) any capital stock of
or Debt of any Restricted Subsidiary or (iii) any inventory or accounts
receivable of the Company or any inventory or accounts receivable of any
Restricted Subsidiary, unless, after giving effect thereto, the aggregate
Attributable Amount in respect of all such secured Debt would not exceed 10% of
Consolidated Net Assets; provided, however, that this Section 5.06 shall not
apply to, and there shall be excluded from secured Debt in any computation under
this Section 5.06, Debt secured by:

(a) Mortgages on property of, or on any shares of capital stock of or Debt or
inventory or accounts receivable of, any corporation existing at the time such
corporation becomes a Restricted Subsidiary or Subsidiary, as the case may be;

(b) Mortgages in favor of the Company or any Restricted Subsidiary;

(c) Mortgages in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;

 

37



--------------------------------------------------------------------------------

(d) Mortgages on property, shares of capital stock or Debt existing at the time
of acquisition thereof (including acquisition through merger or consolidation)
or to secure the payment of all or any part of the purchase price thereof or
construction thereon or to secure any Debt incurred prior to, at the time of, or
within 360 days after the later of the acquisition of such property, shares of
capital stock or Debt or the completion of construction for the purpose of
financing all or any part of the purchase price thereof or construction thereon;

(e) Mortgages securing obligations issued by a State, territory or possession of
the United States, any political subdivision of any of the foregoing, or the
District of Columbia, or any instrumentality of any of the foregoing to finance
the acquisition or construction of property, and on which the interest is not,
in the opinion of tax counsel of recognized standing or in accordance with a
ruling issued by the Internal Revenue Service, includible in gross income of the
holder by reason of Section 103(a)(1) of the Internal Revenue Code of 1986, as
amended, (or any successor to such provision or any other similar statute of the
United States) as in effect at the time of the issuance of such obligations;

(f) Mechanics’, materialmen’s, carriers’, or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith;

(g) Any Mortgage arising by reason of deposits with, or the giving of any form
of security to any governmental agency or any body created or approved by law or
governmental regulations, which is required by law or governmental regulations
as a condition to the transaction of any business, or the exercise of any
privilege, franchise or license;

(h) Mortgages for taxes, assessments or governmental charges or levies not yet
delinquent, or Mortgages for taxes, assessments or governmental charges or
levies already delinquent but the validity of which is being contested in good
faith;

(i) Mortgages (including judgment liens) arising in connection with legal
proceedings so long as such proceedings are being contested in good faith and,
in the case of judgment liens, execution thereon is stayed;

(j) Mortgages (other than on any inventory or accounts receivable of the Company
or any Subsidiary) existing at the date hereof;

(k) Any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any mortgage referred to in (a) through
(j) above, provided, however, that such extension, renewal or replacement
Mortgage shall be limited to all or part of the same property, shares of capital
stock or Debt that secured the Mortgage extended, renewed or replaced (plus
improvements on such property); and

 

38



--------------------------------------------------------------------------------

(l) Mortgages securing asset-based Debt in an aggregate principal amount not to
exceed $750,000,000 at any one time outstanding on inventory and accounts
receivable of the Company and its Subsidiaries.

In this Section 5.06 the following terms have the following meanings:

“Attributable Amount” means, in respect of any secured Debt, an amount equal to
the lesser of (i) the aggregate outstanding principal amount of such Debt and
(ii) the aggregate gross book value of all Principal Properties which are either
(A) subject to a Mortgage securing such Debt or (B) owned by a Restricted
Subsidiary the capital stock of which or Debt of which is subject to a Mortgage
securing such Debt (or, if such Debt is secured by inventory and/or accounts
receivable of the Company or a Restricted Subsidiary, then the aggregate book
value of all such inventory and accounts receivable of the Company and such
Restricted Subsidiaries securing such Debt).

“Principal Property” means any manufacturing or processing plant or warehouse
owned at the date hereof or hereafter acquired by the Company or any Restricted
Subsidiary of the Company which is located within the United States and the
gross book value (including related land and improvements thereon and all
machinery and equipment included therein without deduction of any depreciation
reserves) of which on the date as of which the determination is being made
exceeds 2% of Consolidated Net Assets other than (i) any such manufacturing or
processing plant or warehouse or any portion thereof (together with the land on
which it is erected and fixtures comprising a part thereof) which is financed by
industrial development bonds which are tax exempt pursuant to Section 103 of the
Internal Revenue Code (or which receive similar tax treatment under any
subsequent amendments thereto or any successor laws thereof or under any other
similar statute of the United States), (ii) any property which in the opinion of
the Board of Directors of the Company is not of material importance to the total
business conducted by the Company as an entirety or (iii) any portion of a
particular property which is similarly found not to be of material importance to
the use or operation of such property.

“Restricted Subsidiary” means any Subsidiary which (i) owns or leases any
Principal Property, (ii) holds capital stock of or Debt of any other Restricted
Subsidiary or (iii) holds accounts receivable and inventory in an aggregate
amount exceeding 2% of Consolidated Net Assets.

 

39



--------------------------------------------------------------------------------

Section 5.07 Consolidations, Merger and Sales of Assets. Neither Borrower shall
consolidate with or merge into any other Person or sell, convey, transfer or
lease its properties and assets substantially as an entirety to any Person
unless:

(a) the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by sale, conveyance, transfer or lease the
properties and assets of such Borrower substantially as an entirety shall be a
corporation or limited liability company organized and existing under the laws
of the United States, any state thereof or the District of Columbia;

(b) the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by sale, conveyance, transfer or lease the
properties and assets of such Borrower substantially as an entirety shall
expressly assume, in writing, in form satisfactory to the Administrative Agent
the performance of every covenant and obligation of this Agreement on the part
of such Borrower to be performed or observed; and

(c) immediately after giving effect to such transaction, and treating any
indebtedness which becomes an obligation of such Borrower or a Subsidiary as a
result of such transaction as having been incurred by such Borrower or such
Subsidiary at the time of such transaction, no Default shall have occurred and
be continuing.

Section 5.08 Leverage Ratio. The Company will not permit the Leverage Ratio
determined on the last day of any fiscal quarter, or on the date of any
Borrowing (determined after giving effect to such Borrowing and application of
the proceeds thereof) to exceed 3.50 to 1.0.

Section 5.09 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by each of the Borrowers (i) to refinance or replace
commitments under the 2009 Credit Agreement, (ii) to back up commercial paper
issued by the Borrowers and (iii) for general corporate purposes. No part of the
proceeds of any Loans will be used in any manner that would result in a
violation of Regulation U or X.

ARTICLE 6

DEFAULTS

Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) any principal of any Loan shall not be paid when due, or any interest on any
Loan, any fees or any other amount payable hereunder shall not be paid within
five days of the due date thereof;

 

40



--------------------------------------------------------------------------------

(b) a Borrower shall fail to observe or perform any covenant or agreement
contained (i) in Sections 5.01(d), 5.02(ii), 5.06, 5.07, 5.08 or 5.09; or (ii)
any other covenant or agreement contained in this Agreement (other than those
covered by clause (a) above) for 30 days after notice thereof has been given to
the Company by the Administrative Agent at the request of any Bank, in each case
under (i) or (ii), only if such Borrower is obligated to observe or perform such
covenant or agreement pursuant to the express terms of such provision;

(c) any representation, warranty, certification or statement made by either
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(d) (i) any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or permits the holders of Material Debt or any
trustee or agent on their behalf to accelerate the maturity of any Material Debt
or (ii) any failure to pay the aggregate principal amount of any Material Debt
at final maturity (or within any period of grace or forbearance thereafter);

(e) the Company or a Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f) an involuntary case or other proceeding shall be commenced against the
Company or a Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or a Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $100,000,000 (net of insurance coverage as to
which the relevant insurance companies have been notified of and are not
contesting coverage) is rendered against the Company or a Material Subsidiary
and there is any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of pending appeal or otherwise,
is not in effect;

 

41



--------------------------------------------------------------------------------

(h) Heinz Finance shall cease to be a Subsidiary of the Company; provided,
however, that it shall not be an Event of Default if (i) Heinz Finance and the
Company merge or consolidate in accordance with Section 5.07 or (ii) at the time
(x) there are no Loans outstanding to, or other amounts due and payable by,
Heinz Finance hereunder and (y) the Company and Heinz Finance elect, by notice
to the Administrative Agent, to terminate this Agreement as to Heinz Finance, in
which case Heinz Finance shall cease to be a Borrower for all purposes of this
Agreement and all references herein to a Borrower shall be deemed to refer
solely to the Company; or

(i) Section 9.12 shall cease to be valid and enforceable against the Company or
Heinz Finance or either of them shall so assert in writing;

then, and in every such event, the Administrative Agent shall (i) if requested
by Banks having more than 50% in aggregate amount of the Commitments, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Banks holding more than 50% in aggregate principal amount
of the Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower; provided that in the case of
any of the Events of Default specified in clause (e) or (f) above with respect
to the Company or Heinz Finance, without any notice to the Company or any other
act by the Administrative Agent or the Banks, the Commitments shall thereupon
terminate and the Loans (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower.

Section 6.02 Notice of Default. The Administrative Agent shall give notice to
the Company under Section 6.01(b) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Section 7.01 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the Notes as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

 

42



--------------------------------------------------------------------------------

Section 7.02 Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of business with
the Company or any Subsidiary or affiliate of the Company as if it were not the
Administrative Agent hereunder.

Section 7.03 Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

Section 7.04 Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for either Borrower), independent public
accountants and other experts selected by it in good faith and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.05 Liability of Administrative Agent. Neither the Administrative Agent
nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of either Borrower; (iii) the satisfaction of any condition specified
in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

Section 7.06 Indemnification. To the extent not indemnified by the Borrowers
(without limiting their obligation to do so), each Bank shall, ratably in
accordance with its Commitment (or, if the Commitments have terminated, in
accordance with the aggregate unpaid principal amount of its Loans severally,
not jointly), indemnify the Administrative Agent, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the

 

43



--------------------------------------------------------------------------------

Borrowers) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct) that such
indemnitees may suffer or incur in connection with this Agreement or any action
taken or omitted by such indemnitees hereunder.

Section 7.07 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.

Section 7.08 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving notice thereof to the Banks and the Company. Upon any such
resignation, the Company shall have the right to appoint a successor
Administrative Agent, provided that if such successor Administrative Agent shall
not be a Bank, such appointment shall be subject to approval by the Required
Banks. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment, within 60 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent.

Section 7.09 Administrative Agent’s Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

Section 7.10 Other Agents. None of the Documentation Agents and the Syndication
Agent, in their capacities as such, shall have any duties or obligations of any
kind under this Agreement.

 

44



--------------------------------------------------------------------------------

ARTICLE 8

CHANGE IN CIRCUMSTANCES

Section 8.01 Inability to Determine Interest Rate. If on or prior to the first
day of any Interest Period for any Euro-Currency Loan or Competitive Bid LIBOR
Loan, the Administrative Agent is advised by the Reference Banks that deposits
in the relevant currency (in the applicable amounts) are not being offered to
the Reference Banks in the relevant market for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Company and the
Banks, whereupon until the Administrative Agent notifies the Company that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Banks to make Euro-Currency Loans or to convert outstanding
Loans into Euro-Currency Loans shall be suspended and (ii) each outstanding
Euro-Currency Loan in the relevant currency shall be prepaid (or, in the case of
a Euro-Dollar Loan, converted into a Base Rate Loan) on the last day of the then
current Interest Period applicable thereto. Unless the relevant Borrower
notifies the Administrative Agent at least one Domestic Business Day before the
date of any Borrowing of a Fixed Rate Loan for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, (i) if such
Borrowing of a Fixed Rate Loan is a Committed Borrowing, such Borrowing shall
instead be made as a Borrowing of a Base Rate Loan in an equal Dollar Amount and
(ii) if such Borrowing of a Fixed Rate Loan is a Competitive Bid LIBOR
Borrowing, the Competitive Bid LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the Base Rate for such day.

Section 8.02 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Currency Lending Office) to make, maintain or fund its Euro-Currency Loans
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Company,
whereupon until such Bank notifies the Company and the Administrative Agent that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Bank to make Euro-Currency Loans, or to convert outstanding Loans into
Euro-Currency Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise financially disadvantageous to such Bank. If such notice is given,
each

 

45



--------------------------------------------------------------------------------

Euro-Currency Loan of such Bank then outstanding shall be converted to a Base
Rate Loan (in the case of an Alternative Currency Loan, in a principal amount
determined on the basis of the Spot Rate on the date of conversion) either
(a) on the last day of the then current Interest Period applicable to such
Euro-Currency Loan if such Bank may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Bank shall determine that it may not
lawfully continue to maintain and fund such Loan to such day.

Section 8.03 Increased Cost and Reduced Return. (a) If on or after (x) the date
hereof, in the case of any Committed Loan or any obligation to make Committed
Loans or (y) the date of the related Competitive Bid Quote, in the case of any
Competitive Bid Loan, the adoption of any applicable law, rule or regulation, or
any change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement for which such Bank
is entitled to compensation under Section 2.15 for the relevant Interest
Period), special deposit, insurance assessment or similar charge or requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its Fixed
Rate Loans, its Note or its obligation to make Fixed Rate Loans and the result
of any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) of making or maintaining any Fixed Rate Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect thereto, by an
amount deemed by such Bank to be material, then, within 30 days after demand by
such Bank (with a copy to the Administrative Agent), the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank on an
after tax basis for such increased cost or reduction.

(b) If any Bank shall have determined that, after the date hereof, the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any such law, rule or regulation, or any change in the interpretation
or administration thereof by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on capital of such Bank (or
its

 

46



--------------------------------------------------------------------------------

Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within 30 days after demand by such Bank (with a copy to
the Administrative Agent), the Company shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) on an after tax
basis for such reduction.

Notwithstanding anything to the contrary in Sections 8.03(a) and (b), (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a change
in law after the date hereof, regardless of the date enacted, adopted, issued or
implemented.

(c) Each Bank will promptly notify the Company and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to compensation pursuant to this Section and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the reasonable
judgment of such Bank, be otherwise financially disadvantageous to such Bank. A
certificate of any Bank claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

(d) Notwithstanding the foregoing provisions of Section 8.03 hereof, the Company
shall not be obligated to compensate any Bank for any amount arising or accruing
prior to the date such Bank notifies the Administrative Agent and the Company
that it proposes to claim compensation; provided, however, the Company shall be
obligated to provide compensation for the 30-day period prior to notification
and for any prior period during which the Bank was not able to provide such
notification due to the retroactive application of the statute, regulation or
other basis for the claim.

Section 8.04 Taxes. (a) Any and all payments by or on behalf of each Borrower to
or for the account of any Bank or the Administrative Agent hereunder or under
any Note shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts,

 

47



--------------------------------------------------------------------------------

deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank and the Administrative Agent, (i) taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Bank or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Bank, taxes imposed on its income, and franchise or similar taxes imposed on it,
by the jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision thereof, (ii) any taxes imposed by reason of a failure to comply
with Section 8.04(d), (iii) any taxes imposed pursuant to FATCA, or (iv) any
United States withholding taxes imposed on amounts payable to or on behalf of a
Bank at the time such Bank becomes a party hereto or changes its Applicable
Lending Office except to the extent such Bank (or its assignor) was entitled at
the time of the change of its Applicable Lending Office (or at the time of
assignment) to additional amounts pursuant to this Section 8.04 (all such
non-excluded taxes, duties, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If any Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Bank or the Administrative Agent, (a) the sum
payable by the applicable Borrower shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 8.04) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (b) such Borrower (if required by applicable law)
shall make such deductions, (c) such Borrower (if required by applicable law)
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (d) such Borrower shall furnish
to the Administrative Agent, at its address referred to in Section 9.01 the
original or a certified copy of a receipt evidencing payment of any amounts
withheld or deducted.

(b) In addition, the Company agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (hereinafter referred to as “Other Taxes”).

(c) The Company agrees to indemnify each Bank and the Administrative Agent for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 8.04 paid by such Bank or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 15 days from the date such Bank or the Administrative Agent (as the case
may be) makes demand therefor.

 

48



--------------------------------------------------------------------------------

(d) Each Bank that is a “United States Person” as defined in Section 7701(a)(30)
of the Code shall deliver to the Company and the Administrative Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of U.S. Internal Revenue Service Form W-9 (or
any successor form) certifying that such Bank is exempt from U.S. federal
withholding tax. Each Bank that is not a “United States Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Bank”) shall deliver to the Company
and the Administrative Agent (i) two copies of U.S. Internal Revenue Service
(“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms), (ii) in the case of a Non-U.S. Bank claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit I and the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Bank claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on payments hereunder, or (iii) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Company and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Bank on or before the date it becomes a
party to this Agreement and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent. In addition, each Non-U.S.
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Bank. Each Non-U.S. Bank shall
promptly notify the Company and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this section, a Non-U.S. Bank shall not
be required to deliver any form pursuant to this section that such Non-U.S. Bank
is not legally able to deliver.

If a payment made to a Bank hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA, such Bank shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by law and
at such time or times reasonably requested by the Company and the Administrative
Agent, such documentation prescribed by applicable law and such additional
documentation reasonably requested by the Company and the Administrative Agent
as may be necessary for the Company and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Bank has or has not complied
with such Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

 

49



--------------------------------------------------------------------------------

(e) To the extent not indemnified by the Borrower, each Bank shall indemnify the
Administrative Agent for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
governmental authority that are attributable to such Bank and that are payable
or paid by the Administrative Agent, together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, as
determined by the Administrative Agent in good faith.

(f) If any Borrower is required to pay additional amounts to or for the account
of any Bank pursuant to this Section 8.04, then such Bank will change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
reasonable judgment of such Bank, is not otherwise financially disadvantageous
to such Bank.

Section 8.05 Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make or maintain Euro-Currency Loans has been
suspended pursuant to Section 8.02 or (ii) any Bank has demanded compensation
under Section 8.03 or 8.05 with respect to its Euro-Currency Loans in any
currency and the relevant Borrower shall, by at least five Euro-Currency
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section apply to such Bank, then, unless and
until such Bank notifies the relevant Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:

(a) all Loans which would otherwise be made by such Bank as (or continued as or
converted into) Euro-Currency Loans in such currency shall instead be Base Rate
Loans (in the case of Alternative Currency Loans, in the same Dollar Amount as
the Euro-Currency Loan that such Bank would otherwise have made in the
Alternative Currency) on which interest and principal shall be payable
contemporaneously with the related Fixed Rate Loans of the other Banks), and

(b) after each of its Euro-Currency Loans has been repaid (or converted to a
Base Rate Loan), all payments of principal which would otherwise be applied to
repay such Fixed Rate Loans shall be applied to repay its Base Rate Loans
instead.

If such Bank notifies the relevant Borrower that the circumstances giving rise
to such notice no longer apply, the principal amount of each such Base Rate Loan
shall be converted into a Euro-Dollar Loan on the first day of the next
succeeding Interest Period applicable to the related Euro-Currency Loans of the
other Banks. If such Loan is converted into an Alternative Currency Loan, such
Bank, the Administrative Agent and the Borrower shall make such arrangements as
shall be required (including increasing or decreasing the amount of such
Alternative Currency Loan) so that such Alternative Currency Loan shall be in
the same amount as it would have been if the provisions of this Section had
never applied thereto.

 

50



--------------------------------------------------------------------------------

Section 8.06 Addition, Termination or Substitution of Banks. (a) The Borrowers
may at any time increase the aggregate amount of the Commitments under this
Agreement by (i) adding additional banks as parties to this Agreement with
Commitments as may be mutually agreed between the Borrowers and each such
additional bank or banks, (ii) agreeing with any Bank to increase its Commitment
hereunder to an amount mutually agreed between the Company and such Bank or
(iii) a combination of the procedures described in clauses (i) and (ii),
provided that the aggregate amount of all such increases during the term of this
Agreement shall not exceed $500,000,000. Any such increase shall become
effective upon (x) execution and delivery by the Borrowers, the Bank involved
and the Administrative Agent of an appropriate instrument evidencing the
addition of such bank as a Bank and/or the increase in the Commitment of such
Bank and (y) receipt by the Administrative Agent of such evidence as the
Administrative Agent may reasonably request relating to the corporate authority
for and validity of such instrument.

(b) The Borrower may at any time, if any Bank (i) has demanded compensation for
increased costs pursuant to Section 8.03 or 8.04, (ii) has determined that the
making or continuation of any Euro-Currency Loan has become unlawful or
impossible pursuant to Section 8.02 and similar additional interest or
compensation has not been demanded by, or a similar determination has not been
made by, all of the Banks or (iii) has become a Defaulting Bank, at the
Borrower’s election (A) terminate the Commitment of such Bank and, in connection
therewith, prepay the outstanding Loans of such Bank in full, together with
accrued interest thereon and any other amounts payable hereunder for the account
of such Bank or (B) designate an Assignee to purchase for cash, pursuant to an
Assignment and Assumption Agreement in the form of Exhibit G, the outstanding
Loans and Commitment of such Bank and to assume all of such Bank’s other rights
and obligations hereunder without recourse to or warranty by, or expense to,
such Bank, for a purchase price equal to the principal amount of all of such
Bank’s outstanding Loans plus any accrued but unpaid interest thereon and the
accrued but unpaid facility fees in respect of that Bank’s Commitment hereunder
plus such amount, if any, as would be payable pursuant to Section 2.13 if the
outstanding Loans of such Bank were prepaid in their entirety on the date of
consummation of such assignment. In conjunction with the consummation of such an
assignment, the Borrower shall pay to such Bank any other amounts payable
hereunder for the account of such Bank.

 

51



--------------------------------------------------------------------------------

Section 8.07 Defaulting Banks. If any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) the facility fee shall cease to accrue on the unused portion of the
Commitment of such Defaulting Bank pursuant to Section 2.08;

(b) the Commitment and Loans of such Defaulting Bank shall not be included in
determining whether all Banks or the Required Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.05), provided that (i) any amendment or waiver requiring the consent
of all Banks or each affected Bank which affects such Defaulting Bank
differently than other affected Banks shall require the consent of such
Defaulting Bank, (ii) the Commitment of such Defaulting Bank may not be
increased or extended, the principal of or the rate of interest for Loans (other
than the rates of interest for overdue principal or interest provided for in
Section 9.05, Section 2.07(c) or in the last sentence of Section 2.07(d)) of
such Defaulting Bank or fees or other amounts payable hereunder or under any
other Financing Document to such Defaulting Bank may not be reduced without the
consent of such Defaulting Bank, and (iii) any amendment of, or consent or
waiver with respect to, this Section 8.07 shall require the consent of the
Required Banks and each Defaulting Bank; and

(c) any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 9.04 but
excluding Section 8.06(b)) shall, in lieu of being distributed to such
Defaulting Bank, be retained by the Administrative Agent in a segregated account
and, subject to any applicable requirements of law, be applied at such time or
times as may be determined by the Administrative Agent in the following order of
priority: (i) first, to the payment of any amounts owing by such Defaulting Bank
to the Administrative Agent hereunder; (ii) second, to the funding of any Loan
in respect of which such Defaulting Bank has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
(iii) third, if so determined by the Administrative Agent and the Company, held
in such account as cash collateral for future funding obligations of the
Defaulting Bank in respect of any Loans under this Agreement; (iv) fourth, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; and (v) fifth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction, provided, with respect to this
clause (v), that if such payment is (x) a prepayment of the principal amount of
any Loans which such Defaulting Bank has funded and (y) made at a time when the
conditions set forth in Section 3.02 are satisfied, such payment shall be
applied solely to prepay the Committed Loans of all non-Defaulting Banks pro
rata prior to being applied to the prepayment of the Loans of such Defaulting
Bank.

 

52



--------------------------------------------------------------------------------

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then on such date such Bank shall purchase at par such of the
Committed Loans of the other Banks as the Administrative Agent shall determine
may be necessary in order for such Bank to hold Committed Loans in proportion to
its Commitment.

ARTICLE 9

MISCELLANEOUS

Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile,
electronic mail or similar writing) and shall be given to such party: (x) in the
case of any Borrower or the Administrative Agent, at its address or telex or
facsimile number or electronic mail address set forth on the signature pages
hereof, (y) in the case of any Bank, at its address or telex or facsimile number
or electronic mail address set forth in its Administrative Questionnaire or
(z) in the case of any party, such other address or telex or facsimile number or
electronic mail address as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by telex, when such telex is
transmitted to the telex number specified in this Section and the appropriate
answerback is received, (ii) if given by facsimile, when such facsimile is
transmitted to the facsimile number specified in this Section and receipt of
such facsimile is confirmed, either orally or in writing, by the party receiving
such transmission, (iii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
(iv) if given by electronic mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return electronic mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Domestic Business Day for the recipient
or (v) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article 2
or Article 8 shall not be effective until received.

Section 9.02 No Waivers. No failure or delay by the Administrative Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

53



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnification. (a) The Borrowers shall be jointly and
severally obligated to pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent, including reasonable fees and disbursements of special
counsel for the Administrative Agent, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all out-of-pocket expenses incurred by the
Administrative Agent and each Bank, including reasonable fees and disbursements
of counsel (which may include, without duplication of costs of outside counsel,
the allocated costs of staff counsel), in connection with such Event of Default
and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.

(b) The Borrowers jointly and severally agree to indemnify each Agent and Bank,
their respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement or any actual or proposed use of
proceeds of Loans hereunder; provided that no Indemnitee shall have the right to
be indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct.

Section 9.04 Sharing. Each Bank agrees that if it shall, by exercising any right
of set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Loan held by
it which is greater than the proportion received by any other Bank in respect of
the aggregate amount of principal and interest due with respect to any Loan held
by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Loan held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loan held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of a Borrower other than its indebtedness under this Agreement.

 

54



--------------------------------------------------------------------------------

Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrowers and the Required Banks (and, if the
rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no such amendment or waiver shall, unless
signed by each affected Bank, (i) increase or decrease the Commitment of any
Bank (except for a ratable decrease in the Commitments of all Banks) or subject
any Bank to any additional obligation, (ii) reduce the principal of or rate of
interest on any Loan or any fees hereunder, (iii) postpone the date fixed for
any payment of principal of or interest on any Loan or any fees hereunder or for
termination of any Commitment, (iv) change the definition of Required Banks,
(v) change the provisions of this Section 9.05 or (vi) change the provisions of
Section 9.12; and provided further that, no such amendment or waiver shall,
unless signed by all Banks, change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans which shall be required for the
Banks or any of them to take any action under this Section or any other
provision of this Agreement.

Section 9.06 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Banks.

(b) Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Commitment or any or all
of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Company and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrowers hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii) or (iii) of Section 9.05 without the consent of the
Participant. Subject to subsection (e) below, each Borrower agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Article 8 with respect to its participating
interest. An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b). Each Bank that sells a participation shall,

 

55



--------------------------------------------------------------------------------

acting solely for this purpose as an agent of the Borrower, maintain a register
on which it records the name and address of each participant and the commitments
and loans of each participant’s interest or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
person except to the extent that such disclosure is necessary to establish that
such obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(c) Any Bank may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement and its Note (if any), and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit G hereto executed by such
Assignee and such transferor Bank, with, and subject to the subscribed consent
of the Administrative Agent and (so long as no Event of Default has occurred and
is continuing) the Company, which in each case shall not be unreasonably
withheld, provided that in the event of such an assignment to an existing Bank,
an Affiliate of such Bank or an Approved Fund, the consent of the Company shall
not be required; provided further that such assignment may, but need not,
include rights of the transferor Bank in respect of outstanding Competitive Bid
Loans; and provided further that such assignment shall be in an aggregate
principal Dollar Amount of at least $5,000,000 (or such lesser amount as
constitutes the entirety of such assigning Bank’s Loans under this Agreement)
unless the Administrative Agent and the Borrowers otherwise consent. Upon
execution and delivery of such instrument, payment by such Assignee to such
transferor Bank of an amount equal to the purchase price agreed between such
transferor Bank and such Assignee and notice of the foregoing to the
Administrative Agent, such Assignee shall be a Bank party to this Agreement and
shall have all the rights and obligations of a Bank with a Commitment as set
forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank, the
Administrative Agent, and the relevant Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Company and
the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.04.

 

56



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Assignees, and the commitments of, and principal amounts of the loans owing
to, each Assignee pursuant to the terms hereof from time to time (“Assignment
Register”). The entries in the Assignment Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Banks shall
treat each Person whose name is recorded in the Assignment Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement. The
Assignment Register shall be available for inspection by the Borrower and any
Bank at any reasonable time and from time to time upon reasonable prior notice.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or an
Affiliate of an entity that administers or manages a Bank.

(e) Any Bank may at any time assign all or any portion of its rights with
respect to the Loans outstanding under this Agreement and its Note (if any) to a
Federal Reserve Bank. No such assignment shall release the transferor Bank from
its obligations hereunder.

(f) No Assignee, Participant or other transferee of any Bank’s rights shall be
entitled to receive any greater payment under Section 8.03 or 8.04 than such
Bank would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Company’s prior written consent or by
reason of the provisions of Section 8.02, 8.03 or 8.04 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances.

Section 9.07 Collateral. Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

Section 9.08 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 9.09 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

57



--------------------------------------------------------------------------------

Section 9.10 Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with this Agreement, is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, such Borrower shall, to the extent permitted
by law, as a separate and independent obligation, indemnify and hold harmless
the Payee against the amount of such short-fall. For the purpose of this
Section, “rate of exchange” means the rate at which the Payee is able on the
relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

Section 9.11 USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Bank to
identify the Company in accordance with said Act.

Section 9.12 Joint and Several Obligations. (a) The obligations of the Borrowers
hereunder to perform and discharge the full and punctual payment (whether at
stated maturity, upon acceleration or otherwise) of all principal of and
interest on the Loans and all their other obligations and liabilities to the
Administrative Agent or to any Bank under this Agreement (collectively, the
“Obligations”) are joint and several. Each Borrower shall be obligated in
respect of the aggregate principal amount of all Loans, regardless of which
Borrower may have requested or received the proceeds of any Loans.

(b) The Obligations of each Borrower shall be unconditional and absolute, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, at any time by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the other Borrower under any Financing Document, by
operation of law or otherwise;

(ii) any modification or amendment of or supplement to any Financing Document
(but such obligation shall remain in effect as so amended);

 

58



--------------------------------------------------------------------------------

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the other Borrower under any Financing
Document;

(iv) any change in the corporate existence, structure or ownership of the other
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the other Borrower or its assets or any resulting release
or discharge of any obligation of either Borrower contained in any Financing
Document;

(v) the existence of any claim, set-off or other rights which a Borrower may
have at any time against the other Borrower, the Administrative Agent, any Bank
or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against the other
Borrower for any reason of any Financing Document, or any provision of
applicable law or regulation purporting to prohibit the payment by the other
Borrower of any amount payable by it under any Financing Document; or

(vii) any other act or omission to act or delay of any kind by the other
Borrower, the Administrative Agent, any Bank or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Borrower’s
obligations hereunder.

(c) The obligations of the Borrowers hereunder in respect of the Obligations
shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans and all other amounts
payable by the Borrowers under the Financing Documents shall have been paid in
full. If at any time any payment of principal of or interest on any Loan or any
other amount payable by either Borrower under the Financing Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Borrower or otherwise, the other Borrower’s
obligations with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

(d) Each Borrower irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any Person against the other Borrower or any
other Person.

 

59



--------------------------------------------------------------------------------

(e) Until all amounts due and payable to the Administrative Agent and Banks
hereunder and under the Notes have been paid, each Borrower irrevocably waives
any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder to be subrogated to the rights of
the payee against the other Borrower with respect to such payment or against any
direct or indirect security therefor, or otherwise to be reimbursed, indemnified
or exonerated by or for the account of such other Borrower in respect thereof.

(f) In the event that acceleration of the time for payment of any amount payable
by a Borrower under any Financing Document is stayed upon insolvency, bankruptcy
or reorganization of such Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the other Borrower forthwith on demand by the Required Banks.

Section 9.13 Survival. The obligations of the Borrowers pursuant to Sections
8.02, 8.03, 8.04 and 9.03 shall survive the termination of this Agreement and
the payment of the Obligations.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

H.J. HEINZ COMPANY By:   /s/ Leonard A. Cullo, Jr.   Name:   Leonard A. Cullo,
Jr.   Title:   Vice President - Treasurer

1 PPG Pl.

Suite 3100

Pittsburgh, Pennsylvania

15222-5448

Attention: Corporate Secretary

Telex number: TRT #199-104

Telecopy number: 412-456-6128

H.J. HEINZ FINANCE COMPANY By:   /s/ Leonard A. Cullo, Jr.   Name:   Leonard A.
Cullo, Jr.   Title:   President

1 PPG Pl.

Suite 3100

Pittsburgh, Pennsylvania

15222-5448

Attention: Corporate Secretary

Telex number: TRT #199-104

Telecopy number: 412-456-6128

[Five-Year Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Bank

By:   /s/ Tony Yung   Name:   Tony Yung   Title:   Executive Director

Houston Office:

 

JPMorgan Chase Bank, N.A

Houston Loan and Agency Services

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Amanda Brewer

Phone: (713) 427-0002

Fax: (713) 750-2956

Email: amanda.x.brewer@jpmchase.com

Copy to: LAS_-_Deal_Mgmt@jpmchase.com

London Office:

 

J.P. Morgan Europe Limited

125 London Wall, EC2Y5AJ London, England

Attention: Loans Agency, Sue Dalton

Fax: + 44 207 777 2360

Phone: + 44 207 777 2434

Email: sue.r.dalton@jpmorgan.com

Copy to:

loan_and_agency_london@jpmorgan.com



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Syndication Agent and as a Bank

By:   /s/ J. Casey Cosgrove   Name:   J. Casey Cosgrove   Title:   Director

[Five-Year Credit Agreement Signature Page]



--------------------------------------------------------------------------------

BNP Paribas By:   /s/ Curt Price   Name:   Curt Price   Title:   Managing
Director By:   /s/ Andrea Sanger   Name:   Andrea Sanger   Title:   Vice
President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A. By:   /s/ James P. Kelly   Name:   James P. Kelly   Title:  
Managing Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Intesa Sanpaolo, New York Branch By:   /s/ Robert Wurster   Name:   Robert
Wurster   Title:   SVP By:   /s/ Francesco DiMario   Name:   Francesco DiMario  
Title:   FVP and Head of Credit

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association By:   /s/ Tracy J. DeCock   Name:   Tracy J.
DeCock   Title:   Senior Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd. By:   /s/ George Stoecklein   Name:  
George Stoecklein   Title:   Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ Mary E. Evans   Name:   Mary E. Evans   Title:  
Associate Director By:   /s/ Irja R. Otsa   Name:   Irja R. Otsa   Title:  
Associate Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH By:   /s/ Betty Janelle   Name:   Betty Janelle   Title:   Executive
Director By:   /s/ Brett Delfino   Name:   Brett Delfino   Title:   Executive
Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Frederick W. Laird   Name:  
Frederick W. Laird   Title:   Managing Director By:   /s/ Heidi Sandquist  
Name:   Heidi Sandquist   Title:   Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:   /s/ Robert J. Mitchell Jr.   Name:   Robert J.
Mitchell Jr.   Title:   Managing Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association By:   /s/ Beth Rue   Beth Rue   Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Diane Rolfe   Name:   Diane Rolfe   Title:  
Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:   /s/ Melissa James   Name:   Melissa James  
Title:   Authorized Signatory

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank By:   /s/ Garrett O’Malley   Name:   Garrett O’Malley   Title:  
Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:   /s/ Michael J. Kingsley   Name:   Michael J.
Kingsley   Title:   Senior Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:   /s/ Debbi L. Brito   Name:   Debbi L.
Brito   Title:   Authorized Signatory

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank of Pennsylvania By:   /s/ Euclid B. Noble   Name:   Euclid B.
Noble   Title:   Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

National Australia Bank ABN# 12-004-044-937 By:   /s/ Courtney A. Cloe   Name:  
Courtney A. Cloe   Title:   Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Société Générale By:   /s/ Yao Wang   Name:   Yao Wang   Title:   Director

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

SOVEREIGN BANK By:   /s/ Carlos A Calixto   Name:   Carlos A Calixto   Title:  
Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Standard Chartered Bank By:   /s/ James P. Hughes A2386   Name:   James P.
Hughes A2386   Title:   Director By:   /s/ Robert K. Reddington   Robert K.
Reddington   Credit Documentation Manager  

Credit Documentation Unit,

WB Legal-Americas

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION By:   /s/ BRADLEY SCAMMELL   Name:   BRADLEY
SCAMMELL   Title:   HEAD OF CORPORATE AND INSTITUTIONAL BANKING AMERICAS

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

AgFirst Farm Credit Bank By:   /s/ John W. Burnside, Jr.   Name:   John W.
Burnside, Jr.   Title:   Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH By:   /s/ Shiqiang Wu   Name:   Shiqiang Wu  
Title:   General Manager

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

CoBank, ACB By:   /s/ Hal Nelson   Name:   Hal Nelson   Title:   Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Farm Credit Bank of Texas By:   /s/ Luis M. H. Requejo   Name:   Luis M. H.
Requejo   Title:   Director Capital Markets

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

Svenska Handelsbanken AB (publ) By:   /s/ Richard Johnson   Richard Johnson  
Senior Vice President By:   /s/ Nancy D’Albert     Nancy D’Albert     Vice
President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:   /s/ W. Christopher Kohler   Name:   W.
Christopher Kohler   Title:   Senior Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

US Bank, National Association By:   /s/ Patrick McGraw   Name:   Patrick McGraw
  Title:   Vice President

[Signature Page to Five-Year Credit Agreement]



--------------------------------------------------------------------------------

PRICING SCHEDULE

The “Facility Fee Rate” and the “Applicable Margin” for Euro-Currency Loans for
any day are the respective percentages set forth below in the applicable row
under the column corresponding to the Status Level that exists on such day:

 

Status Level

   Level I     Level II     Level III     Level IV     Level V  

Facility Fee Rate

     0.125 %      0.15 %      0.175 %      0.25 %      0.30 % 

Applicable Margin for Euro-Currency Loans

     1.00 %      1.10 %      1.20 %      1.25 %      1.70 % 

For purposes of this Schedule, the following terms have the following meanings,
subject to the final paragraph below:

“Level I Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated A- or higher by S&P, A3 or higher by Moody’s,
and A- or higher by Fitch.

“Level II Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB+ by S&P, Baa1 by Moody’s, and BBB+ by
Fitch.

“Level III Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB by S&P, Baa2 by Moody’s, and BBB by Fitch.

“Level IV Status” exists at any date if, at such date, the Company’s senior
unsecured long-term debt is rated BBB- by S&P, Baa3 by Moody’s, and BBB- by
Fitch.

“Level V Status” exists at any date if, at such date, no other Status Level
exists.

“Fitch” means Fitch Ratings, Ltd., a division of Fitch Inc.

“Moody’s” means Moody’s Investors Service, Inc.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.



--------------------------------------------------------------------------------

“Status Level” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status or Level V Status exists at any date.

If the designated ratings referred to in the definitions above are split and all
three ratings fall in different Status Levels, the Status Level indicated by the
middle rating shall be applicable. If the designated ratings are split and two
of the ratings fall in the same Status Level (the “Majority Status Level”) and
the third rating is in a different level, the Majority Status Level shall be
applicable. If only two of the three ratings agencies issue a rating, the Status
Level of such ratings shall apply if such ratings are in the same level, and the
Status Level of the higher rating shall apply if not, provided that if the
higher rating is two or more Status Levels above the lower rating, the rating
next above the lower of the two shall apply. If only one of such three agencies
issues a rating, the Status Level of such rating shall apply.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Commitment:

 

   $ 100,000,000.00       JPMorgan Chase Bank, N.A.    $ 100,000,000.00      
Bank of America, N.A.    $ 90,000,000.00       BNP Paribas    $ 90,000,000.00   
   HSBC Bank USA, N.A.    $ 90,000,000.00       Intesa Sanpaolo S.p.A.    $
90,000,000.00       PNC Bank, National Association    $ 90,000,000.00       The
Bank of Tokyo-Mitsubishi UFJ, Ltd.    $ 90,000,000.00       UBS Loan Finance LLC
   $ 60,000,000.00       Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch    $ 60,000,000.00       Deutsche Bank AG
New York Branch    $ 60,000,000.00       The Bank of New York Mellon    $
60,000,000.00       Wells Fargo Bank, National Association    $ 40,000,000.00   
   Barclays Bank PLC    $ 40,000,000.00       Morgan Stanley Bank, N.A.    $
40,000,000.00       SunTrust Bank    $ 40,000,000.00       The Northern Trust
Company    $ 40,000,000.00       Toronto Dominion (New York) LLC    $
30,000,000.00       Citizens Bank of Pennsylvania    $ 30,000,000.00      
National Australia Bank Limited    $ 30,000,000.00       Société Générale    $
30,000,000.00       Sovereign Bank (Santander)    $ 30,000,000.00       Standard
Chartered Bank    $ 30,000,000.00       Westpac Banking Corporation    $
20,000,000.00       AgFirst Farm Credit Bank    $ 20,000,000.00       Bank of
China, New York Branch    $ 20,000,000.00       CoBank, ACB    $ 20,000,000.00
      Farm Credit Bank of Texas    $ 20,000,000.00       Svenska Handelsbanken
AB (publ)    $ 20,000,000.00       The Huntington National Bank    $
20,000,000.00       US Bank, N.A.

Total Commitments

   $ 1,500,000,000.00                  



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

For value received, H.J. HEINZ COMPANY, a Pennsylvania corporation, and H.J.
HEINZ FINANCE COMPANY, a Delaware corporation, (the “Borrowers”), promise to pay
to the order of [                                    ] (the “Bank”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Borrowers pursuant to the Five-Year Credit
Agreement referred to below on the maturity date provided for in the Five-Year
Credit Agreement. The Borrowers promise to pay interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Five-Year Credit Agreement. All such payments of principal and interest
shall be made (i) if in Dollars, in lawful money of the United States in Federal
or other immediately available funds at the office of JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, New York or (ii) if in an Alternative Currency, in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency at the place specified for payment
thereof pursuant to the Five-Year Credit Agreement.

All Loans made by the Bank, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make any such recordation or endorsement or any error
in any such recordation or endorsement shall not affect the obligations of the
Borrowers hereunder or under the Five-Year Credit Agreement.

This note is one of the Notes referred, and is executed and delivered pursuant
to and subject to all of the terms of, the Five-Year Credit Agreement, dated as
of June 30, 2011, among H.J. Heinz Company, H.J. Heinz Finance Company, the
banks listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Five-Year Credit Agreement”). Capitalized terms
used herein but not otherwise defined shall have the meanings ascribed to them
in the Five-Year Credit Agreement. The terms and conditions of the Five-Year
Credit Agreement are hereby incorporated in their entirety by reference as
though fully set forth herein. Reference is made to the Five-Year Credit
Agreement for provisions for mandatory and optional prepayment hereof and the
acceleration of the maturity hereof.

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrowers. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Dated:

 

   

H.J. HEINZ COMPANY

a Pennsylvania corporation

     

By:

           

Name:

         

Title:

     

H.J. HEINZ FINANCE COMPANY

a Delaware corporation

     

By:

           

Name:

         

Title:

 

 

 

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  Amount of
Loan   Currency and
Type of Loan   Amount of
Principal
Repaid   Notation
Made By

 

 

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Competitive Bid Quote Request

[Date]

 

To: JPMorgan Chase Bank, N.A.

  (the “Administrative Agent”)

 

From:  [NAME OF BORROWER]

 

Re: Five-Year Credit Agreement (the “Credit Agreement”) dated as of June 30,
2011 among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks listed on
the signature pages thereof and the Administrative Agent.

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing: 

       

 

Principal Amount1

   Interest Period2

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[NAME OF BORROWER]

By:

     

Title:

 

 

1 

Amount must be $25,000,000 or a larger multiple of $5,000,000.

2 

Not less than one month (LIBOR Auction) or not less than 7 days (Absolute Rate
Auction), subject to the provisions of the definition of Interest Period.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Invitation for Competitive Bid Quotes

 

To: [Name of Bank]

 

Re: Invitation for Competitive Bid Quotes to [                    ] (the
“Borrower”)

Pursuant to Section 2.03 of the Five-Year Credit Agreement dated as of June 30,
2011 among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks parties
thereto and the undersigned, as Administrative Agent, we are pleased on behalf
of the Borrower to invite you to submit Competitive Bid Quotes to the Borrower
for the following proposed Competitive Bid Borrowing(s):

 

Date of Borrowing: 

       

 

Principal Amount

   Interest Period

$

  

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [12:30 P.M.] [9:30 A.M.] (New
York City time) on [date].

 

JPMORGAN CHASE BANK, N.A.

By:

     

Name:

   

Title:

 

Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT D

Form of Competitive Bid Quote

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

 

Re: Competitive Bid Quote to [                    ] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                            , 201_, we hereby make the following Competitive Bid
Quote on the following terms:

 

1. Quoting Bank:                                                              

 

2. Person to contact at Quoting Bank:                                          
                   

 

3.

Date of Borrowing:                                     1

 

4. We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

 

Principal Amount2

   Interest Period3    Competitive Bid
[Margin4]    [Absolute Rate5]

$

        

$

        

 

 

1 

As specified in the related Invitation.

2 

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

3 

Not less than one month or not less than 7 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period.

4 

Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

5 

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



--------------------------------------------------------------------------------

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $            .]6

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Five-Year Credit
Agreement dated as of April 28, 2010 among H.J. Heinz Company, H.J. Heinz
Finance Company, the Banks listed on the signature pages thereof and yourselves,
as Administrative Agent, irrevocably obligates us to make the Competitive Bid
Loan(s) for which any offer(s) are accepted, in whole or in part.

 

    Very truly yours,     [NAME OF BANK] Dated:   __________     By:            
Authorized Officer

 

 

6 

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Bank is willing to lend. Bids must be made for $5,000,000
or a larger multiple of $1,000,000.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF

COUNSEL FOR THE COMPANY

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Dear Sirs:

I am the Executive Vice President & General Counsel of H.J. Heinz Company (the
“Company”). This opinion is being furnished pursuant to Section 3.01(b) of the
Five-Year Credit Agreement (the “Credit Agreement”) dated as of June 30, 2011
among the Company, H.J. Heinz Finance Company (“Heinz Finance”), the banks
listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein as
therein defined.

I or one of the attorneys under my supervision have examined originals or
copies, certified or otherwise identified to our satisfaction, of such
documents, corporate records, certificates of public officials and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion. In this
examination, I have relied on statements of fact contained in the documents I
have examined, and I have assumed the authenticity of all documents submitted to
me as originals, the conformity to original documents of all documents submitted
to me as reproductions or certified copes and the authenticity of the originals
of such latter documents.

Based on the foregoing, and with due regard to such legal considerations as I
deem relevant, and subject to the qualifications stated below, it is my opinion
that:

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

2. Heinz Finance is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.



--------------------------------------------------------------------------------

3. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes executed and delivered by it are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or the articles of incorporation or by-laws of the
Company or, to the best of my knowledge, any applicable regulation, judgment,
injunction, order, decree, material agreement or other material instrument
binding upon the Company, or result in the creation or imposition of any
Mortgage on any material asset of the Company.

4. The execution, delivery and performance by Heinz Finance of the Credit
Agreement and the Notes executed and delivered by it are within Heinz Finance’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or the articles of incorporation or by-laws of Heinz
Finance or, to the best of my knowledge, any applicable regulation, judgment,
injunction, order, decree, material agreement or other material instrument
binding upon Heinz Finance, or result in the creation or imposition of any
Mortgage on any material asset of the Heinz Finance.

5. The Credit Agreement constitutes a valid and binding agreement of the Company
and the Notes (if any) executed and delivered by it constitute valid and binding
obligations of the Company, in each case enforceable in accordance with their
terms except as the same may be limited by bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally and by general equitable
principles.

6. The Credit Agreement constitutes a valid and binding agreement of Heinz
Finance and the Notes executed and delivered by it constitute valid and binding
obligations of Heinz Finance, in each case enforceable in accordance with their
terms except as the same may be limited by bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally and by general equitable
principles.

7. To the best of my knowledge, there are no legal or governmental proceedings
pending or overtly threatened in writing to which the Company or any of its
Subsidiaries is (or would be) a party or to which any property of the Company or
any of its Subsidiaries is (or would be) subject, that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on the
consolidated financial position, shareholders’ equity or results of operations
of the Company and its Subsidiaries, taken as a whole.

8. In a properly presented case, a Pennsylvania court would give effect to the
provisions of the Credit Agreement providing that the Credit Agreement and the
Notes shall be governed by and construed in accordance with the laws of the
State of New York.

 

2



--------------------------------------------------------------------------------

I am qualified to practice law in the Commonwealth of Pennsylvania and the
foregoing opinion is limited to the laws of the Commonwealth of Pennsylvania and
the United States of America and the General Corporation Law of the State of
Delaware. I have assumed for the purposes of providing my opinions in paragraphs
5 and 6 that the Credit Agreement and the Notes are governed by the internal
laws of the Commonwealth of Pennsylvania.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person without my prior written consent.

Very truly yours,

 

3



--------------------------------------------------------------------------------

EXHIBIT F

OPINION OF

DAVIS POLK & WARDWELL LLP, SPECIAL COUNSEL

FOR THE COMPANY

To JPMorgan Chase Bank, N.A., as Administrative Agent

and each of the Banks listed on the

signature pages of the Credit Agreement

referred to below

Ladies and Gentlemen:

We have acted as special counsel for H.J. Heinz Company, a Pennsylvanian
corporation (the “Company”) and H.J. Heinz Finance Company, a Delaware
corporation (“Heinz Finance”) in connection with the $1,500,000,000 Five-Year
Credit Agreement dated as of June 30, 2011 (the “Credit Agreement”) among the
Company, Heinz Finance, the banks listed on the signature pages thereof (the
“Banks”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”). Terms used (but not defined) herein have the meanings
assigned to them in the Credit Agreement.

We have reviewed executed copies of:

(a) the Credit Agreement; and

(b) the Notes issued on the date hereof (the “Notes”).

The documents listed in items (a) through (b) above are sometimes hereinafter
referred to as the “Credit Documents”. The Company and Heinz Finance are
sometimes hereinafter referred to as the “Loan Parties”.

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records and certificates of
public officials and officers of the Loan Parties and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:

1. Heinz Finance is a corporation validly existing and in good standing under
the laws of the State of Delaware.

2. The execution, delivery and performance by Heinz Finance of each Credit
Document are within its corporate powers and have been duly authorized by all
necessary corporate action. Heinz Finance has duly executed and delivered each
Credit Document.



--------------------------------------------------------------------------------

3. The execution, delivery and performance by Heinz Finance of each Credit
Document require no action by or in respect of, or filing with, any governmental
body, agency or official under United States federal or New York State law and
do not (i) contravene, or constitute a default under, any provision of
(a) applicable United States federal or New York State law or regulation or the
Delaware General Corporation Law, in each case that in our experience is
normally applicable to general business corporations in relation to transactions
of the type contemplated by the Credit Documents or (b) the certificate of
incorporation or by-laws or other constitutive documents of Heinz Finance.

4. Each of the Credit Agreement and the Notes constitutes a valid and binding
agreement of each Borrower, in each case, enforceable against such Borrower in
accordance with its terms.

5. Neither of the Loan Parties is required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

6. The borrowings under the Credit Agreement and the use of proceeds thereof as
contemplated by the Credit Agreement do not violate Regulation U or X of the
Board of Governors of the Federal Reserve System.

7. The choice of New York law as the governing law of each of the Credit
Documents is a valid choice of law.

The foregoing opinions are subject to the following assumptions and
qualifications:

1. Our opinion in paragraph 4 above is subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, concepts of
reasonableness and equitable principles of general applicability.

2. We express no opinion as to any provision in the Credit Documents that
purports to indemnify any Person for its own gross negligence or willful
misconduct.

3. We express no opinion as to provisions in the Credit Documents that purport
to create rights of set-off in favor of participants or that provide for set-off
to be made otherwise than in accordance with applicable laws.

4. We express no opinion as to provisions in the Credit Documents that purport
to waive objections to venue, claims that a particular jurisdiction is an
inconvenient forum or the like.

 

2



--------------------------------------------------------------------------------

5. We express no opinion as to whether a United States federal court would have
subject-matter or personal jurisdiction over a controversy arising under the
Credit Documents.

6. We express no opinion as to the United States federal securities laws or any
state securities laws.

7. We have assumed that (i) the Company is validly existing and, to the extent
applicable, in good standing under the laws of its jurisdiction of organization,
(ii) the Company has duly executed and delivered each Credit Document, (iii) the
execution, delivery and performance by the Company of each Credit Document are
within its corporate powers, have been duly authorized by all necessary
corporate action on the part of the Company and do not contravene the articles
or certificate of incorporation or bylaws or other constitutive documents of the
Company and (iv) the execution, delivery and performance by each Borrower of
each Credit Document do not contravene, or constitute a default under, any law,
rule or regulation (other than United States federal and New York State laws,
rules and regulations and, in the case of Heinz Finance, the Delaware General
Corporation Law, in each case that in our experience are normally applicable to
general business corporations in relation to transactions of the type
contemplated by the Credit Documents) or any order, injunction, decree,
agreement, contract or instrument to which it is a party or by which it is
bound.

8. We express no opinion on the effectiveness of any service of process made
other than in accordance with applicable law.

9. We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Bank’ is located which
may limit the rate of interest that such Bank may charge or collect.

10. As to various provisions in the Credit Documents that grant the
Administrative Agent or the Banks certain rights to make determinations or take
actions in their discretion, we assume that such discretion will be exercised in
good faith and in a commercially reasonable manner.

The foregoing opinion is limited to the laws of the State of New York, the
federal laws of the United States of America and, with respect to paragraph 1
through paragraph 3 above only, the General Corporation Law of the State of
Delaware.

 

3



--------------------------------------------------------------------------------

This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without our prior written consent.

Very truly yours,

 

4



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of             , 201_ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) and H.J. HEINZ COMPANY (the “Company”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Five-Year Credit Agreement dated as of June 30, 2011 among H.J. Heinz
Company, H.J. Heinz Finance Company, the Assignor and the other Banks party
thereto, as Banks and the Administrative Agent, (as amended from time to time,
the “Credit Agreement”);

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate Dollar Amount at any time
outstanding not to exceed $            ;

WHEREAS, Committed Loans made to the Borrowers by the Assignor under the Credit
Agreement in the aggregate Dollar Amount of $             are outstanding at the
date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in a Dollar Amount equal to $             (the “Assigned
Amount”), together with a corresponding portion of its outstanding Committed
Loans, and the Assignee proposes to accept assignment of such rights and assume
the corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

Section 1.01. Definitions. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

Section 1.02. Assignment. The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the Committed
Loans made by the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor, the Assignee, the Administrative Agent [and
the Company], the payment of the amounts specified in Section 3



--------------------------------------------------------------------------------

required to be paid on the date hereof and notice of the foregoing to the
Administrative Agent, (i) the Assignee shall, as of the date hereof, succeed to
the rights and be obligated to perform the obligations of a Bank under the
Credit Agreement with a Commitment in an amount equal to the Assigned Amount,
and (ii) the Commitment of the Assignor shall, as of the date hereof, be reduced
by a like amount and the Assignor released from its obligations under the Credit
Agreement to the extent such obligations have been assumed by the Assignee. The
assignment provided for herein shall be without recourse to the Assignor.

Section 1.03. Payments. As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them. It is
understood that facility fees in respect of the Assigned Amount accrued to the
date hereof are for the account of the Assignor and such fees accruing from and
including the date hereof are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.

Section 1.04. Consent. This Agreement is conditioned upon the consent of the
Administrative Agent [and the Company] pursuant to Section 9.06(c) of the Credit
Agreement. The execution of this Agreement is evidence of such consent.

Section 1.05. Non-reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrowers, or the
validity and enforceability of the obligations of the Borrowers in respect of
the Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrowers.

Section 1.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

Section 1.07. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

[ASSIGNOR]

By:

     

Title:

[ASSIGNEE]

By:

     

Title:

JPMORGAN CHASE BANK, N.A., as         Administrative Agent

By:

     

Title:

[H.J. HEINZ COMPANY

By:

     

Title:]

 

3



--------------------------------------------------------------------------------

EXHIBIT H

MANDATORY COSTS RATE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Banks
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Bank, in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the Administrative Agent as a
weighted average of the Banks’ Additional Cost Rates (weighted in proportion to
the percentage participation of each Bank in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Bank lending from a facility office in a
Participating Member State will be the percentage notified by that Bank to the
Administrative Agent. This percentage will be certified by that Bank in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Bank’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

4. The Additional Cost Rate for any Bank lending from a facility office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B – D) + E x  0.01

  per cent. per annum 100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than sterling:

 

E x 0.01

  per cent. per annum. 300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Bank is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if applicable, the additional rate of interest specified in
Section 2.07(c)) payable for the relevant Interest Period on the Euro-Currency
Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Bank is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Banks for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Bank shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Bank shall supply the following information on or prior
to the date on which it becomes a Bank:

 

  (e) the jurisdiction of its facility office; and

 

  (f) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Bank for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies
the Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Bank and shall be entitled to assume that the information provided by any
Bank or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

3



--------------------------------------------------------------------------------

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Banks on the basis of the Additional Cost
Rate for each Bank based on the information provided by each Bank and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Bank shall, in the absence of manifest error, be conclusive and
binding on all parties to this agreement.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Banks, determine and notify to all Parties any amendments which
are required to be made to this Exhibit in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all parties to this agreement.

 

4



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Five-Year Credit Agreement, dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                 , 20    



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Five-Year Credit Agreement, dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                 , 20    



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Five-Year Credit Agreement, dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                 , 20    



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Five-Year Credit Agreement, dated as of June 30, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among H.J. Heinz Company, H.J. Heinz Finance Company, the Banks
parties thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                 , 20    